            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 1 of 73




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               :
                                                       :     CASE NO. 19-356
             v.                                :
                                                       :
ANDREW M. BERKOWITZ                                    :


                  GOVERNMENT'S RESPONSE TO DEFENDANT’S PRO SE
                               HABEAS PETITION

       The United States of America, by its attorneys, William M. McSwain, United States

Attorney, and M. Beth Leahy and Anthony D. Scicchitano, Assistant United States Attorneys,

hereby respond in opposition to defendant’s pro se petition under 28 U.S.C. § 2241 seeking to

withdraw his guilty plea based on claims of legal and factual innocence; coercion; and

ineffective assistance of counsel.

       For reasons explained below, Section 2241 is not applicable. And, even if the Court

construed Berkowitz’s petition as a motion to withdraw his guilty plea, Berkowitz cannot

prevail. Berkowitz has not provided a fair and just reason to withdraw his counseled guilty plea

which the Court determined he entered knowingly, intentionally, and voluntarily, and was

supported by a sufficient factual basis. Berkowitz offers nothing that controverts the Court’s

findings. His petition should be denied in its entirety.

       I.         Factual Background.

       On June 27, 2019, an indictment was unsealed charging the defendant with 19 counts of

healthcare fraud, in violation of 18 U.S.C. § 1347, and 23 counts of distribution of Schedule II


                                                   1
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 2 of 73



and Schedule IV controlled substances, in violation of 21 U.S.C. § 841, arising from a four-year

scheme fraud whereby the defendant illegally prescribed medically unnecessary controlled

substances and submitted fraudulent claims to health care benefit programs totaling

approximately $9,376,214. Among other evidence, the FBI made 17 recordings of Berkowitz

interacting with undercover FBI sources which showed unequivocally that Berkowitz had

illegally prescribed controlled substances and submitted fraudulent claims to health care benefit

programs.

       Berkowitz retained Richard Hark, Esq. who entered his appearance on July 18, 2019.

[Doc. No. 10]. On September 4, 2019, the government filed a motion requesting a hearing on

conflicts of interest facing Mr. Hark arising from his prior representation of a coconspirator in

the case. [Do. No. 24]. Following a hearing on the conflict, Mr. Hark withdrew from the case and

Berkowitz retained Marc Neff, Esq. [Doc. No. 35]. 1

       On or about November 18, 2019, the parties effectuated a written guilty plea agreement.

Berkowitz agreed to plead guilty to all charges in the indictment. The parties entered into certain

factual stipulations that would impact the calculation of Berkowitz’s sentencing guidelines. The

written agreement explicitly stated that the parties were free to argue the applicability of any

other provision of the Sentencing Guidelines, including offense conduct, offense characteristics,

criminal history, adjustments, and departures; and that the parties’ stipulations were not binding

upon either the Probation Office or the Court; and that the Court could make factual and legal

determinations that differed from the parties’ stipulations which could result in an increase or


       1On October 1, 2019, the Court granted Mr. Hark’s motion to withdraw from the case.
[Doc. No. 38].

                                                  2
          Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 3 of 73



decrease in the Sentencing Guidelines range and the sentence that may be imposed. The plea

agreement also anticipated a global settlement for restitution and civil penalties totaling

approximately $6.3 million. In exchange for payment of these penalties prior to sentencing, the

government agreed it would not pursue criminal forfeiture of approximately $3.4 million.

       On January 24, 2020, almost two months after Berkowitz signed the plea agreement, he

appeared before the Court to enter his guilty plea. See Exhibit A, Guilty Plea Transcript,

[referenced herein as “GPT”]. At the outset of the proceedings, the defendant was sworn under

oath. [GPT, p. 3]. The Court advised the defendant that because he was under oath “that the

answers you give to my questions will be subject to penalties of perjury or making a false

statement if you do not tell the truth.” [GPT, p. 3]. Berkowitz acknowledged that he understood

the Court’s advisory. [GPT, p. 3]. The Court then proceeded to conduct a comprehensive

colloquy to ascertain that Berkowitz was competent to enter a plea; that his decision to plead

guilty was knowing, intentional and voluntary; and that there was a sufficient factual basis for

the plea. [GPT, p. 4]. In response to the Court’s inquiry, the defendant affirmed that no one had

instructed him to respond untruthfully to any of the Court’s questions. [GPT, p. 4].

       The Court further ascertained that the defendant graduated from medical school and

practiced as a physician; that he was being treated for common medical issues including atrial

fibrillation and hypertension, restless leg syndrome, sleep apnea, situational depression, and

osteoporosis, none of which interfered with his ability to understand the proceedings. [GPT, p. 4-

11]. The defendant informed the Court that he had mild hearing loss, but that he could clearly

hear what was being said during the proceedings. [GPT, p. 11].

       As part of the colloquy, Berkowitz affirmed that he had ample opportunity to discuss his

                                                  3
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 4 of 73



case with Mr. Neff, and that he was satisfied with Mr. Neff’s representation. [GPT, p. 11].

Berkowitz further acknowledged that the understood the crimes charged and the terms of the

guilty plea agreement. [GPT, p. 13-15]. Berkowitz affirmed that no one had made any promise or

given an assurance of any kind that was not in the guilty plea agreement in an effort to persuade

or induce him to accept the agreement or to plead guilty in this case. [GPT, p. 16]. Berkowitz

affirmed that he thoroughly read and understood the terms of the written plea agreement. [GPT,

p. 15].

          As directed by the Court, the government attorney read aloud pages 4-10 of the Guilty

Plea Memorandum which recited the government’s evidence and provided a factual basis for

Berkowitz’s guilty plea. [GPT, p. 17-28]. Berkowitz affirmed that the government attorney

accurately described the facts of the case. [GPT, p. 28]. Berkowitz declined to make any changes

or corrections to the factual basis offered by the government. I do not.” [GPT, p. 28]. He

affirmed that he was pleading guilty as charged because he was guilty of those crimes. [GPT, p.

28-29]. After completing the colloquy, the Court found “the defendant is competent to plead, that

his plea of guilty is voluntary and not the result of force or threats or any promises apart from the

plea agreement disclosed on this record, that there is a factual basis for the plea of guilty, that the

defendant understands the charges against him, his legal rights, the maximum possible penalty

and mandatory minimum penalty and that the defendant understands he's waiving his right to a

trial.” [GPT, p. 43]. Based on those findings, the Court accepted Berkowitz’s guilty plea.

          After hearing argument, the Court revoked Berkowitz’s bail and remanded him to the

custody of the United States Marshal pending sentencing. On February 14, 2020, the defendant

filed a motion to reinstate bail [Doc. No. 53], which the Court denied on March 2, 2020 [Doc.

                                                   4
           Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 5 of 73



No. 57].

       On April 1, 2020, Mr. Neff sought permission to withdraw from the case [Doc. No. 58],

which the Court denied without prejudice. [Doc. No. 59]. On April 17, 2020, Berkowitz, through

counsel, again petitioned for release pending sentencing time citing COVID-19 risks. [Doc. No.

61]. On May 4, 2020, the Court denied Berkowitz’s motion. [Doc. No. 68]. Mr. Neff again

sought the Court’s permission to withdraw as Berkowitz’s attorney. [Doc. No. 69]. A hearing on

counsel’s motion is set for August 19, 2020. [Doc. No. 75].

       On July 9, 2020, Berkowitz, while still represented, filed the current pro se petition. [Doc.

No. 77] in which he alleges 2 that he is legally and factually innocent; that he was coerced to

plead guilty; and that his counsel rendered ineffective assistance. [Def. Mtn., p. 9-15].

Berkowitz’s allegations are in stark contradiction to his sworn testimony before this Court on

January 24, 2020.

       II.     Section 2241.

     As an initial matter, Berkowitz cannot seek relief through a section 2241 habeas petition.

Section 2241 “confers habeas jurisdiction to hear the petition of a federal prisoner who is

challenging not the validity but the execution of his sentence.” Coady v. Vaughn, 251 F.3d 480

(3d Cir.2001). A federal prisoner can seek relief under 28 U.S.C. § 2241 if the remedy provided

by 28 U.S.C. § 2255 (which allows s federal prisoner in custody to attack his sentence on


       2  For some indeterminate reason, Berkowitz references “Docson’s Militia,” Pennsylvania
Constitution Article I § 4 Religion, and populist conspiracy theories about Andrew Weissman,
Peter Strzok, and Lisa Page, who Berkowitz claims manipulated FBI 302’s to “extort a plea
deal” from General Flynn by having him ‘admit to a crime that is impossible.” Def. Mtn., p. 2-3.
Although Berkowitz’s pleading is rambling and convoluted, the undersigned have diligently
attempted to identify, and respond to, what seem to be his core claims.

                                                  5
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 6 of 73



constitutional grounds) is “inadequate or ineffective” to test the legality of his or her detention.

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir.2002); Okereke v. United States, 307

F.3d 117, 120 (3d Cir.2002). This occurs “only where the petitioner demonstrates that some

limitation of scope or procedure would prevent” the petitioner from receiving adequate

adjudication of his or her claims. Cradle, 290 F.3d at 538. This exception is extremely narrow

and applies only in rare circumstances. See, e.g., In re Dorsainvil, 119 F.3d 245, 251–52 (3d

Cir.1997) (applying exception where an intervening change in the law decriminalized the

conduct underlying the petitioner’s conviction). Since Berkowitz has not yet been sentenced,

2241 and 2255 are not available.

          The proper vehicle for Berkowitz’s claim is through a pretrial motion. When a defendant

is awaiting trial, the appropriate mechanisms for challenging the legality of an arrest, the

constitutionality of the government’s actions, or the admissibility of evidence are pretrial

motions. See Gov’t of the Virgin Islands v. Bolones, 427 F.2d 1135, 1136 (3d Cir.1970) (per

curiam). See also Ryan v. Scism, 445 Fed. Appx. 580 (3d Cir. 2011) (unpublished opinion)

(defendant was not permitted to rescind his plea agreement through a 2241 proceeding).

Berkowitz does not state a cognizable claim under 2241. Accordingly, his petition must be

denied.

          III.   Motion to Withdraw Guilty Plea.

          Even if Berkowitz’s petition was construed as a motion to withdraw his guilty plea, the

motion fails. A criminal defendant has no automatic right to withdraw his guilty plea under

Federal Rule of Criminal Procedure 11(d). United States v. Martinez, 785, F2d 111,113 (3d Cir.

1986). A guilty plea is a "grave and solemn act," which is ‘accepted only with care and

                                                  6
          Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 7 of 73



discernment.” Government of the Virgin Islands v. Berry, 631 F.2d 214, 221 (3d Cir 1980

(quoting Brady v. United States, 397 U. S.742, 748 (1970)). A defendant whose guilty plea has

been accepted by the district court after the inquiry required by the Federal Rules of Criminal

Procedure may not lightly withdraw the plea. United States v. Hyde, 520 U.S. 670, 676 (1997);

United States v. Jones, 336 F.3d 245, 252 (3d Cir.2003); accord United States v. Barker, 514

F.2d 208, 221 (D. C. Cir.1975) (a guilty plea is not "a mere gesture, a temporary and

meaningless formality reversible at the defendant's whim.")

        Federal Rule of Criminal Procedure 11(d)(2)(B) provides that “[a] defendant may

withdraw a plea of guilty or nolo contendere, after the court accepts the plea, but before it

imposes sentence, if …the defendant can show a fair and just reason for requesting the

withdrawal.” Fed R. Crim. P. 11(d)(2)(B). The defendant bears the burden of demonstrating a

fair and just reason, and that burden is substantial. Jones, 336 F.3d at 252. In evaluating a motion

to withdraw a guilty plea, a court must consider: (1) whether the defendant asserts his innocence;

(2) whether the government would be prejudiced by the withdrawal; and (3) the strength of the

defendant's reasons to withdraw the plea. United States v. Brown, 250 F.3d at 811, 815 (3d Cir.

2001)

        A. The Defendant Has Failed to Meaningfully Assert Innocence.

        As a threshold matter, before being permitted to withdraw a guilty plea, a defendant must

reassert innocence, and must "buttress" the assertion with facts in the record that support a

claimed defense. Brown, 250 F.3d at 818. A bald claim of innocence is insufficient. Id.; United

States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997) (defendant's "bald statements that simply

contradict what he said at his plea allocution are not sufficient grounds to withdraw the guilty

                                                  7
          Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 8 of 73



plea."). A defendant who moves to withdraw his guilty plea must also explain why contradictory

positions were taken under oath at the guilty plea hearing. United States v. Jones, 979 F.2d 317,

318 (3d Cir.1992); see Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). "The representations of

the defendant, his lawyer, and the prosecutor at [a guilty plea] hearing, as well as any findings

made by the judge accepting the plea, constitute a formidable barrier in any subsequent collateral

proceedings. Solemn declarations in open court carry a strong presumption of verity. The

subsequent presentation of conclusory allegations unsupported by specifics is subject to

summary dismissal, as are contentions that in the face of the record are wholly incredible." Id.

(internal citations omitted). Thus, Berkowitz must set forth reasons that are not only technically

sufficient, but also credible. In doing so, he has the burden of overcoming his own repeated

assertions, under oath, at his plea colloquy. Under these circumstances, Berkowitz utterly fails to

"buttress" his claimed defense with any support in the record and fails to credibly explain why he

took a contradictory position at his guilty plea hearing, both of which requirements he needs to

satisfy to withdraw his guilty plea.

       Berkowitz asserts that he is legally and factually innocent of the drug and health care

fraud charges because the government cannot prove mens rea. For the drug charges, Berkowitz

characterizes the evidence against him as “failing to do a full examination of a patient” which he

argues does not impute mens rea [Def. Mtn., p. 9, 12]. As to health care fraud, Berkowitz implies

he was unaware of fraudulent billing because he “trusted his CFO in his Medicare billing.” [Def.

Mtn., p. 9-11]. Berkowitz completely ignores the overwhelming evidence against him, which

includes his own recorded statements that show his knowledge and criminal intent.

       Although Berkowitz’s drug and fraud scheme was pervasive throughout his practice, the

                                                  8
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 9 of 73



indictment charged Berkowitz’s interactions with four individuals identified as Person 1, Person

2, Person 3, and Person 4 (Person 3 and Person 4 were FBI sources who made 17 undercover

recordings) to whom Berkowitz prescribed, and also dispensed, combinations of controlled

substances in order to submit fraudulent claims. In these instances, Berkowitz did not provide

any medical care at all. [GPT, p. 17-28]. As recited at the plea hearing, Berkowitz made the

following noteworthy statements, among others, demonstrating his consciousness of guilt. He

was also recorded on videotape asking Person 4 to authorize a fraudulent claim for chiropractic

services:

       MS. LEAHY: “At Person 3's first appointment for which Person 3 paid $185 cash, the
       defendant asked Person 3, what kind of medication are you looking for. The defendant
       offered to write a prescription but cautioned, showing consciousness of guilt, the news
       has been saying that I'm a glorified drug pusher. They're saying it's the biggest problem
       other than ISIS. So the DEA is all over me like white on rice. And (referring to himself),
       Jews do very poorly in prison.”
[GPT, p. 22-23].

       MS. LEAHY: “At a subsequent appointment, the defendant approached Person 4 in the
       waiting area. The defendant led Person 4 into a room where the acupuncturist was seated.
       The defendant directed Person 4 to sign here and I'll let you go. I examined you, he said.

       Person 4 signed paperwork as directed by the defendant, indicating that he had
       acupuncture treatment, when in fact, as the defendant knew, Person 4 did not undergo
       acupuncture. The defendant said he asked Person 4 to sign the fraudulent billing
       paperwork because the acupuncturist needed to make money. Again demonstrating his
       consciousness of guilt, the defendant …whispered to Person 4, don't get me thrown in
       jail. Jews don't do well in prison.”
[GPT, p. 26-17].

Berkowitz affirmed that the facts recited by the government, including statements directly

attributable to him, were accurate:

       THE COURT: Thank you. Mr. Berkowitz, did Ms. Leahy accurately describe what
       you did here?
       THE DEFENDANT: Yes, she did.

                                                9
         Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 10 of 73



       THE COURT: Did she get anything wrong?
       THE DEFENDANT: No, she did not.
       THE COURT: Is there anything at all she said that you want to correct?
       THE DEFENDANT: No, I do not.
       THE COURT: You understand you're admitting to these facts and pleading guilty here
       today?
       THE DEFENDANT: Yes.
       THE COURT: Are you pleading guilty to 19 counts of healthcare fraud because you're in
       fact guilty of committing those crimes?
       THE DEFENDANT: Yes, I am.
       THE COURT: And are you pleading guilty to 23 counts of distribution of Schedule II
       and IV controlled substances outside the usual course of professional practice and
       without a legitimate medical purpose because you're in fact guilty of committing those
       crimes?
       THE DEFENDANT: Yes, I am.
[GPT, p. 28-29].

       In addition to the other evidence against him, former employees – Thomas Fossile (Crim.

No. 20-59), Olga Selcova (Crim. No. 20-02), and Sunje Pearlman (Crim. No. 20-03) – have been

charged and admitted their conduct in furtherance of Berkowitz’s scheme. These codefendants

signed cooperation plea agreements with the government, and have provided detailed

information incriminating Berkowitz.

       Notwithstanding the overwhelming evidence of his guilt, Berkowitz argues that he is

legally innocent. Legal innocence contemplates a defendant who has a complete affirmative

defense, such as self-defense or entrapment, is not legally culpable. See, e.g., United States v.

Scott, 437 U.S. 82, 98, 98 S.Ct. 2187, 57 L.Ed.2d 65 (1978) (stating that a finding of entrapment

“necessarily establish[es] the criminal defendant’s lack of criminal culpability”) (citation

omitted); New Orleans & N.E.R. Co. v. Jopes, 142 U.S. 18, 24, 12 S.Ct. 109, 35 L.Ed. 919

(1891) (“If the injury was done by the defendant in justifiable self-defense, he can n[ot] be

punished criminally.... Because the act was lawful, he is wholly relieved from responsibility for


                                                 10
         Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 11 of 73



its consequences.”). Likewise, a juvenile may be shielded from criminal liability because of his

status as a juvenile. See 21 U.S.C. § 861(a) (making it unlawful only “for any person at least

eighteen years of age to knowingly and intentionally - - employ ... a person under eighteen years

of age” in drug operations); see also, e.g., Wash. Rev. Code § 9A.04.050 (“Children under the

age of eight years are incapable of committing crime.”). If a defendant is not legally culpable, it

stands to reason that he should be able to withdraw his guilty plea before sentencing because he

is exempt from any punishment for the alleged acts constituting the crime, regardless of whether

he committed them.

       However, “the mere assertion of a legal defense is insufficient; the defendant must

present a credible claim of legal innocence.” United States v. Hamilton, 510 F.3d 1209, 1214

(10th Cir. 2007); see also United States v. Thompson-Riviere, 561 F.3d 345, 353 (4th Cir. 2009)

(noting that the defendant’s burden “is to credibly assert his legal innocence: that is, to present

evidence that (1) has the ‘quality or power of inspiring belief,’ and (2) tends to ‘defeat the

elements in the government’s prima facie case’ or to ‘make out a successful affirmative

defense’” (citations omitted)).

       Berkowitz has not presented a credible, or cognizable, claim of innocence. He merely

asserts that he will raise a defense, which according to the evidence would easily be defeated.

The only evidence he offers is a signed affidavit asserting that his attorney instructed him to lie

to the Court; his attorney refused to attempt to separate the fraud and drug charges; as the owner

of the business and never received or issued checks; the fraud amounted to 25% of revenues; he

was the victim of identity theft; and he never referred to prescriptions as “goodie bags.” The

proffered evidence falls far below the threshold requirement to withdraw a guilty plea that was

                                                 11
           Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 12 of 73



accepted by the district court.

       b.        Insufficient Reasons to Withdraw Guilty Plea.

       Berkowitz has not provided fair and just reasons to withdraw his plea. He argues that he

should be allowed to withdraw his plea because he was coerced and that his counsel was

ineffective. The record does not support these claims.

       According to Berkowitz, the government “extorted” his plea by threatening that if he “did

not take the deal by time certain” that the government would “superindict (sic) for 3rd degree

murder.” 3 [Def. Mtn., p. 9-10]. However, at the plea hearing, the defendant assured the

Court, under oath, that his plea was voluntary and without any inducement:

       THE COURT: Since you're now sworn and under oath, you understand that the answers
       you give to my questions will be subject to penalties of perjury or making a false
       statement if you do not tell the truth?
       THE DEFENDANT: I understand.
[GPT, p. 3].

       THE COURT: Has anyone made any promise or assurance of any kind to you that is not
       in the guilty plea agreement in an effort to persuade or induce you to accept the
       agreement or plead guilty in this case?
       THE DEFENDANT: No, Your Honor.
       THE COURT: Has anyone threatened you in any way in an effort to persuade or induce
       you to accept this agreement or plead guilty in this case?
       THE DEFENDANT: No, Your Honor.
[GPT, p. 16].

Further, evidence about the death of Berkowitz’s patient, who was Person 2 in the indictment,

was fully disclosed in Footnote 7 of the Government’s Guilty Plea Memorandum, which the

defendant had in front of him at the plea hearing [GPT, p.17]. The footnote stated:

           “Person 2’s last appointment with Berkowitz was on August 30, 2016 at which time

       3   There is no federal charge of 3rd degree murder.

                                                 12
         Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 13 of 73



       Berkowitz dispensed Schedule IV controlled substances and also gave Person 2 a
       prescription for 46 pills of Oxycodone (10 mg). Person 2 died on September 4, 2016. The
       City of Philadelphia Medical Examiner listed Drug Intoxication as the cause of death. At
       the time of death, Person 2 was obtaining prescriptions for Oxycodone from another
       physician in addition to Berkowitz.”

This made it abundantly clear that Berkowitz was not the sole physician supplying Person 2 with

oxycodone. The disclosure was made so the Court would be fully informed, before accepting

Berkowitz’s plea to charges that he illegally distributed controlled substances to Person 2, that

there was insufficient evidence to charge him with Person 2’s death.

       Finally, Berkowitz is a highly educated man who retained a prominent defense attorney

to counsel him. The notion that he was victim of coercion is patently absurd. Berkowitz agreed to

the terms of the plea agreement because he received a benefit. Under the terms of the agreement,

Berkowitz would be excused from paying forfeiture of approximately $3.4 million if he satisfied

other financial penalties prior to sentencing. Berkowitz signed the negotiated plea agreement,

and agreed to plead guilty, because it was in his interest to do so.

       Berkowitz also argues that his counsel was ineffective for refusing to sever the drug

charges from the health care fraud charges. And, he alleges that counsel directed him to lie to the

Court and extorted him for extra fees. [Def. Mtn., p. 5]. A “court will permit a defendant to

withdraw a guilty plea based on ineffective assistance of counsel only if (1) the defendant shows

that his attorney’s advice was under all the circumstances unreasonable under prevailing

professional norms; and (2) the defendant shows that he suffered ‘sufficient prejudice’ from his

counsel’s errors.” Jones, 336 F.3d at 253-54 (citations omitted). Berkowitz has not supported

either prong.

       Counsel was wise to negotiate a plea agreement in light of the overwhelming evidence

                                                 13
         Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 14 of 73



against Berkowitz, and the enormity of the potential financial penalties he faced for his conduct.

Moreover, Berkowitz misunderstands the joinder of charges. Fed. R. Crim. P. 8(a) authorizes an

indictment or information to “charge a defendant in separate counts with 2 or more offenses if

the offenses charged—whether felonies or misdemeanors or both—are of the same or similar

character, or are based on the same act or transaction, or are connected with or constitute parts of

a common scheme or plan.” That was precisely the case here, with an indictment that charged

Berkowitz with conditioning the receipt of opioid prescriptions on the patients’ receipt (and

abuse of their insurance) for drugs he dispensed on-site. In other words, the healthcare fraud

charges and the drug diversion charges against the defendant were all part of the “common

scheme or plan” and were appropriately joined.

       Berkowitz’s argument that his counsel was ineffective for failing to file a motion to sever

faces even greater hurdles. The Strickland standard for an ineffective assistance claim requires

the defendant to show that his counsel’s performance was deficient, and that the deficient

performance resulted in prejudice to the defense. See Strickland v. Washington, 466 U.S. 668,

687 (1984). As to the second prong of the test, “a petitioner must demonstrate that but for

counsel’s unprofessional errors, there is a reasonable probability that the result of the proceeding

would have been different.” United States v. Johnson, No. CRIM. 08-285, 2014 WL 3953153, at

3 (W.D. Pa. Aug. 12, 2014) (citing Strickland, 466 U.S. at 694).

       The discussion above fully illustrates why the defendant cannot satisfy the first prong on

an ineffectiveness claim—because such a motion would have been wholly inappropriate. On the

second prong, the defendant “must show that he likely would have prevailed on a motion to

sever and that, having prevailed, there is a reasonable probability that he would not have been

                                                 14
         Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 15 of 73



convicted.” Johnson, 2014 WL 3953153, at 4. For the reasons discussed above, a motion to sever

would have failed, given the common scheme charged in the indictment. More importantly, the

defendant “can show no prejudice because there was more than ample evidence of defendant’s

guilt.” Id. at 5. A motion to sever would have had no impact on a finding of the defendant’s guilt,

since the defendant himself admitted his guilt in a very thorough change of plea hearing. Because

any motion to sever would have been wholly inappropriate, and because not filing such a motion

did not “deprive the defendant of a fair trial,” Strickland, 466 U.S. at 687, the defendant’s

argument once again must fail.

       Berkowitz’s accusation that counsel instructed him to lie to the Court about the

circumstances under which counsel was retained is equally unavailing and directly contradicted

by the record:

       THE COURT: Has anyone instructed you to respond untruthfully to my questions?
       THE DEFENDANT: No, they haven't, Your Honor.
[GPT, p. 4].

In any event, Berkowitz’s fee arrangement is wholly irrelevant to the issue of whether counsel’s

advice was under all the circumstances unreasonable under prevailing professional norms.

Moreover, Berkowitz, under oath, assured the Court that he was satisfied with his attorney:

       THE COURT: You have an attorney, Mr. Neff. Correct?
       THE DEFENDANT: Yes.
       THE COURT: Have you had ample opportunity to discuss your case with Mr. Neff?
       THE DEFENDANT: Yes.
       THE COURT: And are you satisfied with Mr. Neff's representation of you?
       THE DEFENDANT: Yes.
[GPT, p. 12].

Likewise, in paragraph 20 of the written plea agreement, Berkowitz acknowledged that he was

“satisfied with the legal representation provided by the defendant’s lawyer; the defendant and

                                                 15
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 16 of 73



this lawyer have fully discussed this plea agreement; and the defendant is agreeing to plead

guilty because the defendant admits that he is guilty.”

       Berkowitz has not made any showing that his attorney’s advice was unreasonable under

prevailing professional norms. To the contrary, he assured the Court under oath, and affirmed in

a written plea agreement, that he was satisfied with his counsel’s representation. Counsel’s

effectiveness is further evidenced by the favorable terms in the negotiated plea agreement under

which the defendant could avoid criminal forfeiture of approximately $3.4 million.

       c.       Prejudice to the Government.

       The government need not make any showing of prejudice unless and until the defendant

meets his burden on the first two factors. Martinez, 785 F.2d at 113. Because Berkowitz has

failed to satisfy the first two factors, the government need not show any prejudice from the

withdrawal of his plea. Nonetheless, the government would certainly be prejudiced if the

defendant is permitted to withdraw his plea. If the defendant’s motion is granted, the government

will undergo “the expense, difficulty, and risks of trying a defendant” who has already admitted

his guilt and been adjudged guilty.” Id.

       IV.      Recusal Not Warranted.

       The defendant argues that the Court should be recused pursuant to 28 U.S.C. § 144.

According to Berkowitz, “Judge Diamond was “mislead” by false statements in the press, and he

now has “pre-formed opinions” that he is a drug-dealer because the indictment referred to the

bags of medically unnecessary prescription drugs he distributed as “goodie bags.”” [Def. Mtn., p.

8].



                                                 16
         Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 17 of 73




       Section 144 provides for recusal, stating: AWhenever a party to any proceeding in a

district court makes and files a timely and sufficient affidavit that the judge before whom the

matter is pending has a personal bias or prejudice either against him or in favor of any adverse

party, such judge shall proceed no further therein, but another judge shall be assigned to hear

such proceeding.@ A claim of bias must be Aevaluated on an objective basis, so that what matters

is not the reality of bias or prejudice but its appearance.@ Liteky v. United States, 510 U.S. 540,

548 (1994) (emphasis in original); Massachusetts School of Law v. American Bar Association,

107 F. 3d 1026, 1042 (3d Cir. 1997) (Astandard for recusal is whether an objective observer

reasonably might question the judge=s impartiality.@); see also United States v. Antar, 53 F.3d

568, 574 (3d Cir. 1995); Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 167 (3d Cir. 1993);

Haines v. Liggett Group, Inc., 975 F.2d 81, 98 (3d Cir. 1992).

       While recusal under 28 U.S.C. § 144, requires the filing of an affidavit, the mere filing of

an affidavit does not automatically disqualify a judge. United States v. Townsend, 478 F.2d 1072,

1073 (3d Cir. 1973). See also Behr v. Mine Safety Appliances Co., 233 F.2d 371 (C.A.3), cert.

denied, 352 U.S. 942, 1 L. Ed. 2d 237, 77 S. Ct. 264 (1956). Disqualification results only from

the filing of a timely and sufficient affidavit. Brotherhood of Locomotive Firemen and

Enginemen v. Bangor and Aroostook R. Co., 127 U.S. App. D.C. 23, 380 F.2d 570, cert. denied

per curiam, 389 U.S. 327, 88 S. Ct. 437, 19 L. Ed. 2d 560 (1967).

       Berkowitz has not filed the required affidavit. Even if he did, it would be untimely. To be

timely under § 144, an affidavit must be filed as soon as the litigant learns of the events in

question. See Bumpus v. Uniroyal Tire Co., 385 F.Supp. 71 (E.D. Pa. 1974) (rejecting affidavit

as untimely where facts that gave rise in the affidavit occurred between two weeks and two

                                                 17
             Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 18 of 73



months prior to the filing of the motion). Berkowitz alleges bias displayed at the plea hearing on

January 24, 2020, which was about six months ago. In the meantime, he repeatedly sought

release from custody which the Court denied. As explained by the Third Circuit, “[t]he judicial

process can hardly tolerate the practice of a litigant with knowledge of circumstances suggesting

possible bias holding back, while calling upon the court for hopefully favorable rulings, and then

seeking recusal when they are not forthcoming.” Smith v. Danyo, 585 F.2d 83, 86 (3d Cir. 1976).

This is precisely the situation here. As the record shows clearly, Berkowitz’s allegations are

frivolous.

        This Court has every reason to rely on the sworn statements of a defendant at his guilty

plea hearing. Such solemn admissions under oath should never be set aside simply because a

defendant later regrets the natural consequences of his actions.

        WHEREFORE, the government respectfully submits that Berkowitz’s motion to

withdraw his guilty plea be denied in its entirety.

                                               Respectfully submitted,

                                               WILLIAM M. MCSWAIN
                                               United States Attorney



                                                s/ M. Beth Leahy
                                               M. BETH LEAHY
                                               ANTHONY D. SCICCHITANO
                                               Assistant United States Attorneys




                                                 18
         Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 19 of 73



                                     CERTIFICATE OF SERVICE

              I certify that on this day this pleading was electronically filed, and thus served on

defense counsel:

                                     Marc Neff, Esq.
                                     Neff & Sedacca
                                     1845 Walnut Street
                                     13th Floor
                                     Philadelphia, PA 19103


              I certify that on this day this pleading was sent by first-call mail, postage prepaid, to

defendant:


                                     Andrew M. Berkowitz
                                     FDC (77307-066)


                                                     s/ M. Beth Leahy
                                             M. Beth Leahy
                                             Assistant United States Attorney

Date: July 23, 2020
Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 20 of 73




                       EXHIBIT A
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 21 of 73
                                                                      1


 1                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 2                                   - - -

 3         UNITED STATES OF AMERICA      : CRIMINAL ACTION NO.
                                         : 2:19-cr-00356
 4          v.                           :
                                         :
 5        ANDREW M. BERKOWITZ            : CHANGE OF PLEA
       _______________________________________________________________
 6
 7                                   James A. Byrne U.S. Courthouse
                                     601 Market Street
 8                                   Philadelphia, PA 19106
                                     January 24, 2020
 9                                   Commencing at 9:40 a.m.
       _______________________________________________________________
10
                       BEFORE THE HONORABLE PAUL S. DIAMOND
11
       _______________________________________________________________
12
13     APPEARANCES:

14             U.S. ATTORNEY'S OFFICE
               BY: MARY BEATH LEAHY, ESQUIRE
15             BY: ANTHONY D. SCICCHITANO, ESQUIRE
               One Independence Mall - Suite 1250
16             615 Chestnut Street
               Philadelphia, Pennsylvania 19106
17             (215) 861-8343
               mary.beth.leahy@usdoj.gov
18             anthony.scicchitano@usdoj.gov
               Representing the United States of America
19
20
                                        -   -   -
21
                        Ann Marie Mitchell, CRR, RDR, RMR
22                           Official Court Reporter
                                  (267) 299-7250
23
24     Proceedings taken stenographically and prepared utilizing
       computer-aided transcription
25
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 22 of 73
                                                                      2


 1     APPEARANCES CONTINUED:

 2
               NEFF & SEDACCA PC
 3             BY: MARK NEFF, ESQUIRE
               1845 Walnut Street
 4             Suite 1300
               Philadelphia, Pennsylvania 19103
 5             (215) 563-9800
               marc@neffsedacca.com
 6             Representing the Defendant

 7
 8
 9
10                                     -   -   -

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 23 of 73
                                                                           3


 1               (Court called to order at 9:40 a.m.)

 2               THE COURT:    Good morning, everybody.       Please be

 3     seated.

 4               RESPONSE:    Good morning, Your Honor.

 5               THE COURT:    The purpose of the proceeding today is for

 6     the defendant to enter a guilty plea in this matter.

 7               Could the defendant please rise and could the clerk

 8     please swear the defendant.

 9               ANDREW M. BERKOWITZ, DEFENDANT, was duly sworn.

10               THE DEPUTY CLERK:     Please state your full name for the

11     record.

12               THE DEFENDANT:     Andrew Mark Berkowitz.

13               THE DEPUTY CLERK:     Thank you.

14               THE COURT:    Please be seated, Mr. Berkowitz.

15               Do you understand that during these proceedings I will

16     ask you questions and I assume the answers you give to my

17     questions will be truthful.       Correct?

18               THE DEFENDANT:     I understand.

19               THE COURT:    Since you're now sworn and under oath, you

20     understand that the answers you give to my questions will be

21     subject to penalties of perjury or making a false statement if

22     you do not tell the truth?

23               THE DEFENDANT:     I understand.

24               THE COURT:    If you could move the microphone a little

25     closer, it would be helpful.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 24 of 73
                                                                               4


 1               You also understand that I'll ask you questions to

 2     satisfy myself that you are competent and able to enter a plea

 3     and to satisfy myself that you are knowingly and voluntarily

 4     giving up your rights in entering this plea?

 5               THE DEFENDANT:     I understand.

 6               THE COURT:    If you plead guilty, do you also

 7     understand that I will ask you questions about what you did to

 8     satisfy myself that you're guilty as charged?

 9               THE DEFENDANT:     I understand.

10               THE COURT:    If at any time you don't understand

11     anything at all, you'll let me know immediately.          Okay?

12               THE DEFENDANT:     Thank you.

13               THE COURT:    And if you want to speak with your lawyer,

14     you let me know.     We'll take an immediate recess so you can

15     speak privately with Mr. Neff for as long as necessary.           Clear?

16               THE DEFENDANT:     I appreciate that.

17               THE COURT:    Has anyone instructed you to respond

18     untruthfully to my questions?

19               THE DEFENDANT:     No, they haven't, Your Honor.

20               THE COURT:    What's your full name?

21               THE DEFENDANT:     Andrew Mark Berkowitz.

22               THE COURT:    How old are you?

23               THE DEFENDANT:     60.

24               THE COURT:    And how far did you go in school?         How far

25     did you go in school?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 25 of 73
                                                                               5


 1                THE DEFENDANT:    I finished medical school.

 2                THE COURT:   Where was that?

 3                THE DEFENDANT:    Medical College of Pennsylvania.

 4                THE COURT:   And could you briefly describe your most

 5     recent employment.

 6                THE DEFENDANT:    I've been self-employed for the last

 7     eight years doing pain management.

 8                THE COURT:   As a physician?

 9                THE DEFENDANT:    That is correct.

10                THE COURT:   Have you taken any drugs, medicine or

11     pills in the last 24 hours?

12                THE DEFENDANT:    Medications prescribed to me, yes.

13                THE COURT:   And what medications are those?

14                THE DEFENDANT:    I take valsartan, a blood pressure

15     pill.    I take Norvasc, a blood pressure pill.        I take Requip,

16     which is for restless leg.      I take aspirin for cardio -- cardio

17     protection.    I take Motrin occasionally.

18                THE COURT:   Motrin?

19                THE DEFENDANT:    Yes.

20                THE COURT:   For pain?

21                THE DEFENDANT:    Yes.

22                THE COURT:   Does any drug -- any of the drugs you're

23     taking, do any of these drugs affect your ability to read or

24     write?

25                THE DEFENDANT:    No, they do not.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 26 of 73
                                                                            6


 1               THE COURT:    Do they affect your ability to speak or to

 2     understand what's being said to you?

 3               THE DEFENDANT:     No, they do not.

 4               THE COURT:    Have you drunk any alcoholic beverages in

 5     the last 24 hours?

 6               THE DEFENDANT:     No, I haven't.

 7               THE COURT:    Have you ever been hospitalized or treated

 8     for mental illness or drug addiction?

 9               THE DEFENDANT:     No.

10               THE COURT:    Are you currently or have you recently

11     been under the care of a physician, psychiatrist, psychologist

12     or social worker, the physician for the medications you've

13     described, correct, or are you prescribing them for yourself?

14               THE DEFENDANT:     No, I don't prescribe for myself.   I

15     forgot one thing.

16               I've been on an antidepressant for the last couple

17     months which I'm coming off this month.

18               THE COURT:    What antidepressant is that?

19               THE DEFENDANT:     Lexapro.

20               THE COURT:    And who prescribed that to you?

21               THE DEFENDANT:     One of my doctors, my sleep apnea

22     doctor.

23               THE COURT:    Are you being treated by a psychiatrist,

24     psychologist, social worker, or have you been so treated for

25     the last year or two?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 27 of 73
                                                                              7


 1               THE DEFENDANT:     For the last what?

 2               THE COURT:    Year or two.

 3               THE DEFENDANT:     Yes.    About two years ago I was seeing

 4     a psychologist.     I think I stopped about two years, maybe a

 5     little bit before then.

 6               THE COURT:    I'm sorry, I can't understand what you're

 7     saying.   Move the microphone a little closer.

 8               THE DEFENDANT:     I'm not sure if it's been within that

 9     two years.    It might not have been.      It might have been before

10     that.

11               THE COURT:    Let's start again.

12               How many doctors are currently treating you?

13               THE DEFENDANT:     About five.

14               THE COURT:    Five doctors?

15               THE DEFENDANT:     Yes.

16               THE COURT:    And is any doctor in that group a

17     psychiatrist?

18               THE DEFENDANT:     No.    No, they're not.

19               THE COURT:    They're all for blood pressure, restless

20     leg --

21               THE DEFENDANT:     Yes, that's correct.

22               THE COURT:    -- pain.     Anything else?

23               THE DEFENDANT:     No.    Blood pressure.

24               THE COURT:    And you're also taking Lexapro?

25               THE DEFENDANT:     Yeah.   That is correct.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 28 of 73
                                                                                8


 1               THE COURT:    And which of your doctors is prescribing

 2     that?

 3               THE DEFENDANT:     The sleep apnea doctor.

 4               THE COURT:    And who is that?

 5               THE DEFENDANT:     Dr. Lee.

 6               THE COURT:    Dr. Lee?

 7               THE DEFENDANT:     Yes.

 8               THE COURT:    And so your sleep apnea doctor is

 9     prescribing an antidepressant?

10               THE DEFENDANT:     For this -- yeah, because I'm just --

11               THE COURT:    I'm not asking you because.       I just want

12     you to answer my question.

13               THE DEFENDANT:     That is correct.     That is correct.

14               THE COURT:    What dosage of Lexapro?

15               THE DEFENDANT:     I believe it's 10 milligrams.

16               THE COURT:    10 milligrams.     And how often do you take

17     it?

18               THE DEFENDANT:     Once a day.

19               THE COURT:    And you've been taking it for how long?

20               THE DEFENDANT:     About three months.

21               THE COURT:    And is this for anxiety?

22               THE DEFENDANT:     No.    It's for situational depression.

23               THE COURT:    Situational depression.       Has it helped at

24     all?

25               THE DEFENDANT:     I'm not sure.     I'm doing better.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 29 of 73
                                                                               9


 1               THE COURT:    And you say you're going to go off it this

 2     month?

 3               THE DEFENDANT:     Yes.    That's my plan.

 4               THE COURT:    But you haven't gone off it yet?

 5               THE DEFENDANT:     No.    I probably have about two more

 6     weeks.

 7               THE COURT:    Does the Lexapro have any effect on you at

 8     all other than helping a bit with the depression?

 9               THE DEFENDANT:     No, it does not.

10               THE COURT:    Why don't you name the other doctors who

11     are treating you and what they're treating you for.

12               THE DEFENDANT:     If it's okay, I have a list.

13               THE COURT:    That's fine.

14               THE DEFENDANT:     I have -- do you want the whole list?

15     I have Dr. Frankil, Craig Frankil, who is treating me for

16     paroxysmal atrial fibrillation and hypertension.

17               THE COURT:    The valsartan is for hypertension.

18               And what are you taking for the atrial fibrillation,

19     the blood thinner?

20               THE DEFENDANT:     Just baby aspirin.

21               THE COURT:    Just baby aspirin.      Okay.

22               THE DEFENDANT:     Okay.   And I just said the sleep apnea

23     and hypoxia was Dr. Howard Lee.       I use a CPAP mask.       And that's

24     also restless leg.

25               And I have a regular doctor, the name is Dr. William
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 30 of 73
                                                                                10


 1     Bernstein.    And he's treated me for osteoarthritis, relatively

 2     minor illnesses, family practice.

 3               THE COURT:    So that's three doctors.

 4               THE DEFENDANT:     Those are the main doctors.       I mean,

 5     I've seen --

 6               THE COURT:    I'm sorry, I just want you to answer my

 7     questions.

 8               I want you to name ever doctor who is treating you and

 9     what he or she is treating you for.

10               THE DEFENDANT:     Okay.   No problem.

11               Dr. William Bernstein and Dr. George Stollsteimer are

12     treating me for bilateral cervical radicular syndrome.

13               THE COURT:    What is that?     I'm sorry, I'm not a

14     doctor.

15               THE DEFENDANT:     That's okay.    It's a compressed nerve.

16     It's a pinched nerve.

17               THE COURT:    Okay, okay.

18               THE DEFENDANT:     My bad.   Osteo -- Dr. George

19     Stollsteimer is treating me for osteoarthritis of the knees,

20     okay, mostly.

21               And I have psoriasis, which Dr. David Enis is treating

22     me for.   He's a dermatologist.

23               THE COURT:    Any prescription medications for that?

24               THE DEFENDANT:     Yeah.   I get one of those shots every

25     two months.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 31 of 73
                                                                             11


 1                THE COURT:   What shot is that?

 2                THE DEFENDANT:    It's Tremfya.

 3                THE COURT:   Okay.   Does it have any effect on you

 4     other than helping you with your psoriasis?

 5                THE DEFENDANT:    I don't -- no, no.     It doesn't have

 6     any effect on my sensory, my ability to mentate, my emotional.

 7                THE COURT:   Okay.   Go on.

 8                THE DEFENDANT:    And I have hearing loss, mild hearing

 9     loss from Dr. Rafe Gabon (ph).

10                THE COURT:   Your mild hearing loss, is it being

11     treated at all?

12                THE DEFENDANT:    No, no.   It's been stable for 10, 15

13     years.

14                THE COURT:   Okay.

15                THE DEFENDANT:    And that's basically it.

16                THE COURT:   Not basically it, is that it?

17                THE DEFENDANT:    Yeah, that's it.

18                THE COURT:   Okay.   So if I ask you if you have any

19     difficulty hearing, your answer would be you have some mild

20     hearing loss?

21                THE DEFENDANT:    Yes, that is correct.      But I hear you

22     clearly.

23                THE COURT:   Okay.   If you don't hear anything at all,

24     just let me know immediately.

25                THE DEFENDANT:    Thank you.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 32 of 73
                                                                             12


 1               THE COURT:    Physically how are you feeling right now?

 2               THE DEFENDANT:     Relatively okay.

 3               THE COURT:    I don't know what that means.

 4               THE DEFENDANT:     I don't feel ill.     I feel well.

 5               THE COURT:    Do you understand that you have the right

 6     to be represented by an attorney at every stage of the

 7     proceedings against you?

 8               THE DEFENDANT:     Yes.

 9               THE COURT:    And do you understand that if you cannot

10     afford the services of an attorney to try your case or to

11     appeal your case, the Court will appoint one to represent you?

12               THE DEFENDANT:     Yes.

13               THE COURT:    You have an attorney, Mr. Neff.        Correct?

14               THE DEFENDANT:     Yes.

15               THE COURT:    Have you had ample opportunity to discuss

16     your case with Mr. Neff?

17               THE DEFENDANT:     Yes.

18               THE COURT:    And are you satisfied with Mr. Neff's

19     representation of you?

20               THE DEFENDANT:     Yes.

21               THE COURT:    Have you received a copy of the indictment

22     in this case, that is, the written charges made against you by

23     the grand jury?

24               THE DEFENDANT:     Yes.

25               THE COURT:    Do you understand that in summary, the
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 33 of 73
                                                                           13


 1     following charges have been brought against you in the

 2     indictment:    Counts 1 through 19, each count charging you with

 3     healthcare fraud; Counts 20 through 42, each charging you with

 4     distribution of Schedule II and Schedule IV controlled

 5     substances outside the usual course of professional practice

 6     and without a legitimate medical purpose?         You understand those

 7     42 charges have been brought against you?

 8               THE DEFENDANT:     Yes.

 9               THE COURT:    Ms. Leahy, is there a plea agreement in

10     this case?

11               MS. LEAHY:    Yes, Your Honor, there is.

12               THE COURT:    Will you please state the terms and

13     stipulations of the plea agreement.

14               MS. LEAHY:    Yes, Your Honor.     Under the terms of the

15     plea agreement, the defendant has agreed to plead guilty to 19

16     counts of healthcare fraud in violation of Title 18 United

17     States Code Section 1347 and 23 counts of distribution of

18     controlled substances, Schedule II and IV, in violation of

19     Title 21 United States Code Section 841(a)(1).          The

20     defendant -- for distributing controlled substances outside the

21     course of professional practice and without a legitimate

22     medical purpose.

23               The defendant has also agreed to pay financial

24     penalties prior to sentencing of approximately $6.3 million.

25     That includes about $3-and-a-half million of restitution and
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 34 of 73
                                                                            14


 1     $2.8 million of civil penalties.

 2               Per the terms of the plea agreement, if those

 3     financial penalties are not paid prior to sentencing, the

 4     defendant agrees not to contest forfeiture of approximately

 5     $3.4 million, which the government will pursue.

 6               The defendant has also agreed to waive appellate

 7     rights and rights to collaterally attack his conviction and

 8     sentence with limited exceptions, and they are --

 9               THE COURT:    Which I will review with the defendant.

10               MS. LEAHY:    Okay.   Thank you, sir.     And those are

11     specified on page 16 and 17 of the plea agreement.

12               THE COURT:    Are there any stipulations?

13               MS. LEAHY:    Yes.    There are factual stipulations that

14     the parties have entered into.

15               If I can just find my page.

16               There are stipulations.      The base offense level for

17     healthcare fraud is 6.      There is a stipulation to the amount of

18     loss for the healthcare fraud, which is approximately

19     $9,376,214.    There is a stipulation that the defendant abused a

20     position of public or private trust.        There is a stipulation

21     for the marijuana equivalent of Counts 20 to 42, which is at

22     least 100 kilograms but less than 400 kilograms.          And there is

23     a stipulation that as of the date of this agreement, the

24     defendant has demonstrated acceptance of responsibility, and he

25     has also notified the government on a timely basis to avoid the
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 35 of 73
                                                                            15


 1     government preparing for trial.       And he would receive another

 2     downward level adjustment for that.

 3               THE COURT:    Could I please see the executed guilty

 4     plea agreement.

 5               MR. NEFF:    May I approach, Your Honor?

 6               THE COURT:    Sure.

 7               Mr. Neff, are these the terms and stipulations of the

 8     guilty plea agreement?

 9               MR. NEFF:    Yes, Your Honor.

10               THE COURT:    Mr. Berkowitz, have you had a chance to

11     review every word of the guilty plea agreement with Mr. Neff?

12               THE DEFENDANT:     Yes, Your Honor.

13               THE COURT:    Did he answer all your questions in

14     connection with the agreement?

15               THE DEFENDANT:     Yes, Your Honor.

16               THE COURT:    You feel you understand it pretty well; is

17     that right?

18               THE DEFENDANT:     Yes, Your Honor.

19               THE COURT:    And are the terms and the stipulations in

20     the agreement as summarized by Ms. Leahy a moment ago the terms

21     and stipulations as you best understand them?

22               THE DEFENDANT:     Yes, Your Honor.

23               THE COURT:    Do you understand that the sentence I

24     impose on you may be affected by the stipulations that you and

25     the government have entered into and that Ms. Leahy just
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 36 of 73
                                                                       16


 1     described?

 2               THE DEFENDANT:     Yes, Your Honor.

 3               THE COURT:    Has anyone made any promise or assurance

 4     of any kind to you that is not in the guilty plea agreement in

 5     an effort to persuade or induce you to accept the agreement or

 6     plead guilty in this case?

 7               THE DEFENDANT:     No, Your Honor.

 8               THE COURT:    Has anyone threatened you in any way in an

 9     effort to persuade or induce you to accept this agreement or

10     plead guilty in this case?

11               THE DEFENDANT:     No, Your Honor.

12               THE COURT:    You've signed the plea agreement; is that

13     right, Mr. Berkowitz?

14               THE DEFENDANT:     Yes, Your Honor.

15               THE COURT:    This is your signature?

16               THE DEFENDANT:     Yes.

17               THE COURT:    You signed it in November of last year; is

18     that right?

19               THE DEFENDANT:     That is correct.

20               THE COURT:    Did you also review with Mr. Neff the

21     three-page acknowledgment of rights form that follows the

22     guilty plea agreement?

23               THE DEFENDANT:     Yes.

24               THE COURT:    Did Mr. Neff answer all your questions in

25     connection with that agreement?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 37 of 73
                                                                         17


 1               THE DEFENDANT:     Yes, Your Honor.

 2               THE COURT:    And you feel you understand that pretty

 3     well also?

 4               THE DEFENDANT:     Yes, Your Honor.

 5               THE COURT:    And you signed it on the same day you

 6     signed the guilty plea agreement.        Correct?

 7               THE DEFENDANT:     Yes, Your Honor.

 8               THE COURT:    Mr. Berkowitz, Ms. Leahy is going to

 9     describe the factual basis of this guilty plea and criminal

10     proceeding.    That means she's going to set out what the

11     government alleges that you did here.

12               And when she's done, I'm going to ask you whether you

13     did what Ms. Leahy says you did.       I anticipate she is going to

14     read pages 4, 5, 6, 7, 8, 9 and 10 of the government's guilty

15     plea memorandum.     And I would ask you to listen and to read

16     along.   And if she gets anything wrong, if there's anything at

17     all she says you want to correct or supplement, I will ask you

18     to do so when she's done.

19               Ms. Leahy.

20               MS. LEAHY:    Your Honor, if this case were to proceed

21     to trial, the United States would prove beyond a reasonable

22     doubt, facts including, but not limited to the following.

23               The defendant was a medical doctor licensed in

24     Pennsylvania and registered with the Drug Enforcement

25     Administration.     As such, he was permitted to prescribe
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 38 of 73
                                                                          18


 1     controlled substances within the usual course of professional

 2     practice for a legitimate medical purpose.         The defendant

 3     operated a medical practice under the name A+ Pain Management,

 4     which was located on Haldeman Avenue in Philadelphia,

 5     Pennsylvania.

 6                At A+ the defendant dispensed generic prescription

 7     drugs, including Schedule IV controlled substances, for which

 8     he submitted claims to patients' medical insurance providers.

 9     Medical insurance covered only those medications that were

10     prescribed for a medically accepted indication and that were

11     medically necessary for the patient.

12                The defendant stocked wholesale quantities of

13     inexpensive generic brands of prescription drugs, such topical

14     analgesics, muscle relaxers, anti-inflammatories and Schedule

15     IV controlled substances indicated for pain, anxiety and

16     insomnia, which he billed to insurance providers at a

17     significant markup.

18                The defendant dispensed multiple prescription drugs to

19     every -- virtually every patient whose insurance would cover

20     the drugs he had in stock.      The defendant dispensed these drugs

21     for profit without any meaningful assessment of the medical

22     necessity or whether the drugs had a legitimate medical

23     purpose.

24                The drugs that the defendant dispensed to each patient

25     usually included a combination of several drugs, such as
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 39 of 73
                                                                            19


 1     topical analgesics, muscle relaxers, anti-inflammatories and

 2     the Schedule IV controlled substances which are charged in the

 3     indictment, such as tramadol, eszopiclone and quazepam.        For

 4     each bag of prescription drugs that the defendant dispensed,

 5     the defendant submitted claims for reimbursement falsely

 6     asserting that the drugs were medically necessary for the

 7     patient.

 8                THE COURT:   And as stated here, the defendant referred

 9     to these bags of prescription controlled and noncontrolled

10     prescription drugs as goodie bags?

11                MS. LEAHY:   The office staff referred to them.

12                THE COURT:   Called them goodie bags?

13                MS. LEAHY:   Yes.

14                THE COURT:   Okay.

15                MS. LEAHY:   The defendant also prescribed oxycodone,

16     which is a Schedule II controlled substance, to pill-seeking

17     patients in exchange for submitting excessive claims to the

18     patient's insurance for his medically unnecessary prescription

19     drugs and for services not rendered.

20                Referring to oxycodone, the defendant would tell

21     patients, you're not getting your medication if you don't take

22     the bag of prescription drugs that he had prescribed.

23                The FBI began investigating fraud complaints again the

24     defendant by Independence Blue Cross.        For example, an IBC

25     member who is identified as Person 1 in the indictment would
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 40 of 73
                                                                              20


 1     testify at trial that he or she --

 2               THE COURT:    Hold on just a second.

 3               Mr. Neff, do you and your client know who Person 1 is?

 4               MR. NEFF:    Yes, Your Honor, I believe we do.

 5               THE COURT:    Okay.   Go on.

 6               MS. LEAHY:    That person would testify that he or she

 7     sought treatment with the defendant on or about July 2, 2015

 8     for a minor back injury.

 9               Person 1 reported that the defendant did not take any

10     medical history, perform a physical examination or render any

11     type of medical care.      Nevertheless, the defendant gave Person

12     1 a tote bag of prescription medications.         The defendant told

13     Person 1 to go home and try these despite Person 1's repeated

14     attempts to refuse the medications.

15               In the bag were RelyyT patches, Celecoxib,

16     cyclobenzaprine, tramadol and quazepam, which are both Schedule

17     IV controlled substances.

18               The drugs were dispensed to Person 1 without any

19     information or counseling, and the defendant billed IBC

20     approximately $11,259 for the medications in the tote bag for

21     which IBC paid approximately $4,338.

22               Another IBC member who's identified as Person 2 in the

23     indictment became the defendant's --

24               THE COURT:    Hold on just a second.

25               Mr. Neff, do you and your client know who Person 2 is?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 41 of 73
                                                                           21


 1                MR. NEFF:    Yes, Your Honor.

 2                THE COURT:   Okay.   Go on.

 3                MS. LEAHY:   Became the defendant's patient in or about

 4     March 2015 after Person 2's physician refused to continue to

 5     prescribe oxycodone.     Person 2 went to the defendant for the

 6     express purpose of obtaining oxycodone prescriptions.

 7                Person 2's medical records show that the defendant

 8     dispensed various types of medications to Person 2, including

 9     the RelyyT patches, Celebrex, cyclobenzaprine, quazepam and

10     tramadol on a monthly basis.

11                From in or about March 2015 through in or about August

12     2016, the defendant submitted claims to IBC totalling at least

13     approximately $141,329 for medically unnecessary prescription

14     drugs dispensed to Patient 2.

15                THE COURT:   Patient 2 is Person 2?

16                MS. LEAHY:   Person 2, I'm sorry, yes.       That's my

17     mistake.

18                THE COURT:   Okay.

19                MS. LEAHY:   In addition to the dispensed drugs, which

20     included two Schedule IV controlled substances, Person 2 also

21     obtained prescriptions from the defendant for oxycodone

22     10 milligrams, a Schedule II controlled substance, on a

23     biweekly basis.

24                Beginning in or around April 2017, two civilians were

25     recruited by the FBI who were identified in the indictment as
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 42 of 73
                                                                            22


 1     Person 3 and Person 4 to work undercover posing as pill-seeking

 2     patients.

 3                 THE COURT:    Hold on just a second.

 4                 Mr. Neff, do you and your client know who Person 3 is

 5     and who Person 4 is?

 6                 MR. NEFF:    Yes, sir.

 7                 THE COURT:    All right.   Go on.

 8                 MS. LEAHY:    Collectively Person 3 and Person 4

 9     completed 17 appointments with the defendant.          Each appointment

10     was recorded on audio and videotape.

11                 The government would introduce these recordings

12     showing that the defendant prescribed controlled substances

13     outside the usual course of professional practice and without a

14     legitimate medical purpose and submitted fraudulent claims to

15     healthcare benefit programs for medically unnecessary

16     prescription drugs and for medical services not rendered.

17                 The recordings include --     and I'll summarize the

18     following.    For Person 3 --

19                 THE COURT:    Don't summarize, just read.

20                 MS. LEAHY:    Okay.

21                 Person 3.    At Person 3's first appointment for which

22     Person 3 paid $185 cash, the defendant asked Person 3, what

23     kind of medication are you looking for.

24                 The defendant offered to write a prescription but

25     cautioned, showing consciousness of guilt, the news has been
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 43 of 73
                                                                                23


 1     saying that I'm a glorified drug pusher.         They're saying it's

 2     the biggest problem other than ISIS.        So the DEA is all over me

 3     like white on rice.     And referring to himself, Jews do very

 4     poorly in prison.

 5                 The defendant prescribed oxycodone 5 milligrams to

 6     Person 3.    The defendant did not take a medical history or

 7     evaluate Person 3's heart, lungs, blood pressure or body

 8     functions or provide counseling about dosage levels,

 9     instruction for use, frequency and duration of use and possible

10     side effects before prescribing the oxycodone.

11                 At the second appointment, Person 3 presented IBC

12     insurance.    This time the defendant increased the amount of

13     oxycodone 5 milligrams he prescribed for Person 3.             He also

14     gave Person 3 a tote bag containing prescription drugs such as

15     Nalfon, tramadol and cyclobenzaprine for which he billed IBC

16     approximately $1,388.50.      As before, the defendant did not

17     render any medical care and did not discuss the medications

18     with Person 3, even as he dispensed tramadol, a Schedule IV

19     controlled substance, to take with the prescribed oxycodone.

20                 At each subsequent appointment, Person 3 obtained a

21     prescription from the defendant for oxycodone 5 milligrams and

22     a bag of prescription drugs including both Tramazole (sic) and

23     eszopiclone.    The defendant billed IBC approximately $1,895.17

24     for each bag he dispensed.

25                 Person 4.   At the initial appointment, Person 4 asked
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 44 of 73
                                                                             24


 1     for oxycodone.    Person 4 said that another doctor who had

 2     abruptly closed had been prescribing 60 pills of oxycodone

 3     30 milligrams to Person 4.

 4               Showing his understanding that these prescriptions

 5     were for diversion, the defendant responded, you know how much

 6     that's worth on the street?       It's like 800 bucks.     So, you

 7     know, you do that 13 times, you go to two doctors, go to two

 8     doctors, that would be like $40,000.        The defendant favorably

 9     noted that Person 4 had IBC insurance.        While he refused to

10     prescribe the same amount as Person 4's previous physician, the

11     defendant agreed, quote/unquote, to do three a day of 10s,

12     which referred to oxycodone 10 milligram pills.

13               The defendant instructed Person 4 to go to the

14     chiropractor who worked for him upstairs at A+.          The defendant

15     said it was important to paper the medical file with treatment

16     notes because the DEA was shutting people down.

17               The defendant also told Person 4 that he had a

18     pharmacy on site and would dispense a muscle relaxer and pain

19     patches with the oxycodone.

20               At that visit and subsequent visits, Person 4 obtained

21     prescriptions from the defendant for oxycodone 10 milligrams

22     and a tote bag containing two bottles of chlorzoxazone and four

23     boxes of lidocaine ointment for which the defendant billed IBC

24     more than $4,000 per bag.      The defendant provided no

25     consultation regarding any of the medications he prescribed.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 45 of 73
                                                                              25


 1               As part of the undercover operation, Person 4 was

 2     instructed to contact the defendant's practice to reschedule an

 3     appointment purportedly due to a car accident.          The next day

 4     the defendant personally called Person 4 from his cell phone

 5     asking for the auto accident insurance claim number and the

 6     name of Person 4's lawyer.      The defendant told Person 4 that A+

 7     would handle any accident inquiries.

 8               Travelers Insurance provided the FBI with a claim

 9     number for the undercover operation.

10               At Person 4's next appointment after the purported

11     accident, the defendant did not inquire whether Person 4 had

12     any physical complaints as a result of the auto accident.         In

13     addition to the usual prescription drugs he dispensed to Person

14     4, the defendant gave Person 4 an electrical stimulation

15     machine without any justification or explanation for which he

16     billed Travelers approximately $2,000.

17               The defendant also insisted that Person 4 receive

18     acupuncture from a therapist who worked at A+ for which he

19     billed Travelers approximately $756.        The defendant also

20     insisted that Person 4 accepted what the defendant described as

21     a fancy heating pad for which he billed Travelers approximately

22     $4,000.

23               At the same time he was billing for additional

24     services and equipment for Person 4, the defendant agreed to

25     Person 4's request for an increased oxycodone prescription.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 46 of 73
                                                                              26


 1               At a subsequent appointment, the defendant approached

 2     Person 4 in the waiting area.        The defendant led Person 4 into

 3     a room where the acupuncturist was seated.         The defendant

 4     directed Person 4 to sign here and I'll let you go.            I examined

 5     you, he said.

 6               Person 4 signed paperwork as directed by the

 7     defendant, indicating that he had acupuncture treatment, when

 8     in fact, as the defendant knew, Person 4 did not undergo

 9     acupuncture.    The defendant said he asked Person 4 to sign the

10     fraudulent billing paperwork because the acupuncturist needed

11     to make money.    Again demonstrating his consciousness of guilt,

12     the defendant leaned in and whispered to Person 4, don't throw

13     me in jail.    Jews --

14               THE COURT:     Read it accurately, please.

15               MS. LEAHY:     Yes.

16               Demonstrating his consciousness of guilt, the

17     defendant whispered to Person 4, don't throw me in jail --

18               THE COURT:     No, that's not what it says here.

19               MS. LEAHY:     Demonstrating his consciousness --

20               THE COURT:     It says, don't get me thrown in jail.

21               MS. LEAHY:     Oh, I'm so sorry.     I actually just had eye

22     surgery, so my reading maybe a little off.         I'm so sorry about

23     that.

24               THE COURT:     Go ahead.

25               MS. LEAHY:     Demonstrating his consciousness of guilty,
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 47 of 73
                                                                          27


 1     the defendant whispered to Person 4, don't get me thrown in

 2     jail.   Jews don't do well in prison.

 3               Former employees, who are cooperating with the

 4     government, would testify that Defendant Berkowitz submitted

 5     fraudulent claims to their health insurance for medically

 6     unnecessary goodie bag drugs.       Employees were encouraged to

 7     refer family and friends who had private insurance to obtain

 8     goodie bags for which Berkowitz would bill healthcare insurers.

 9     Berkowitz would pay employees a kickback of approximately

10     50 percent of the net proceeds he obtained on the fraudulent

11     claims he submitted for the employee and the employee's

12     referrals.

13               In addition, a case agent would introduce claims for

14     Medicare, IBC, Aetna and CVS Caremark for prescription drugs

15     dispensed by Defendant Berkowitz.        The agent would testify that

16     from in or about January 2015 through in or about April 2019

17     Berkowitz submitted claims totaling approximately $9,376,214

18     for those prescription drugs --

19               THE COURT:    Please, please.     You didn't -- $9,376,214.

20               MS. LEAHY:    $9,376,214 for those prescription drugs

21     identified during the investigation as being dispensed by

22     Berkowitz to patients without any medical necessity.

23               Finally, Stephen Thomas, MD, an expert in pain

24     management medicine, would testify that Berkowitz failed to

25     adhere to the minimum standards for the prescription of
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 48 of 73
                                                                         28


 1     controlled substances.      Dr. Thomas would opine that the

 2     prescriptions issued to Person 1, Person 2, Person 3 and Person

 3     4 were outside the course of professional practice and without

 4     a legitimate medical purpose.

 5               The government respectfully submits that the

 6     information summarized provides a factual basis for the

 7     defendant's guilty plea.

 8               THE COURT:    Thank you.

 9               Mr. Berkowitz, did Ms. Leahy accurately describe what

10     you did here?

11               THE DEFENDANT:     Yes, she did.

12               THE COURT:    Did she get anything wrong?

13               THE DEFENDANT:     No, she did not.

14               THE COURT:    Is there anything at all she said that you

15     want to correct?

16               THE DEFENDANT:     No, I do not.

17               THE COURT:    You understand you're admitting to these

18     facts and pleading guilty here today?

19               THE DEFENDANT:     Yes.

20               THE COURT:    Are you pleading guilty to 19 counts of

21     healthcare fraud because you're in fact guilty of committing

22     those crimes?

23               THE DEFENDANT:     Yes, I am.

24               THE COURT:    And are you pleading guilty to 23 counts

25     of distribution of Schedule II and IV controlled substances
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 49 of 73
                                                                         29


 1     outside the usual course of professional practice and without a

 2     legitimate medical purpose because you're in fact guilty of

 3     committing those crimes?

 4                THE DEFENDANT:    Yes, I am.

 5                THE COURT:   Do you understand that you have the right

 6     to be tried by a jury or by a judge without a jury if you do

 7     not plead guilty?

 8                THE DEFENDANT:    Yes, I do.

 9                THE COURT:   Do you understand that you through your

10     attorney could participate in the selection of a jury?

11                THE DEFENDANT:    Yes, I do.

12                THE COURT:   Do you understand that if you plead not

13     guilty, you have the right to be tried with the assistance of

14     counsel?

15                THE DEFENDANT:    Yes, I do.

16                THE COURT:   Do you understand that at trial you would

17     be presumed to be innocent?

18                THE DEFENDANT:    Yes, I do.

19                THE COURT:   Do you understand that the government

20     would be required to prove you guilty by competent evidence and

21     beyond a reasonable doubt before you could be found guilty at

22     trial?

23                THE DEFENDANT:    Yes.

24                THE COURT:   Do you understand you would not have to

25     prove that you were innocent?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 50 of 73
                                                                         30


 1               THE DEFENDANT:     Yes.

 2               THE COURT:    Do you understand in the course of trial,

 3     witnesses for the government would have to come to court and

 4     testify in your presence?

 5               THE DEFENDANT:     Yes.

 6               THE COURT:    Do you understand that you would have the

 7     right to confront those witnesses?

 8               THE DEFENDANT:     Yes.

 9               THE COURT:    Do you understand that your attorney could

10     cross-examine the witnesses for the government, object to

11     evidence offered by the government and offer evidence on your

12     behalf at trial?

13               THE DEFENDANT:     Yes.

14               THE COURT:    Do you understand that by pleading guilty,

15     you're giving up the right to any further challenge to the

16     manner in which the government obtained evidence against you?

17               THE DEFENDANT:     Yes.

18               THE COURT:    Do you understand that the evidence you

19     could challenge would include any admissions or confessions

20     made by you, any physical evidence, any wiretap evidence or any

21     identification evidence?

22               THE DEFENDANT:     Yes.

23               THE COURT:    Do you understand that at trial you would

24     have the right to subpoena and compel the attendance of

25     witnesses?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 51 of 73
                                                                         31


 1               THE DEFENDANT:     Yes.

 2               THE COURT:    And do you understand that at trial you

 3     would have the right to present witnesses, including character

 4     witnesses whose testimony could raise a reasonable doubt?

 5               THE DEFENDANT:     Yes.

 6               THE COURT:    Do you understand that at trial, while you

 7     would have the right to testify if you chose to do so, you also

 8     would have the right not to testify?

 9               THE DEFENDANT:     Yes.

10               THE COURT:    Do you understand that no inference or

11     suggestion of guilt could be drawn from the fact that you did

12     not testify?

13               THE DEFENDANT:     Yes.

14               THE COURT:    Do you understand that you have the right

15     not to be compelled to incriminate yourself?

16               THE DEFENDANT:     Yes.

17               THE COURT:    Do you understand that your attorney could

18     argue to the jury and to the Court on your behalf and against

19     the government's case at trial?

20               THE DEFENDANT:     Yes.

21               THE COURT:    Do you understand that you could only be

22     convicted by a jury that unanimously found you guilty?

23               THE DEFENDANT:     Yes.

24               THE COURT:    If at trial you were found guilty, do you

25     understand that after trial, you would be able to appeal the
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 52 of 73
                                                                         32


 1     guilty verdict to an appellate court?

 2               THE DEFENDANT:     Yes.

 3               THE COURT:    Do you understand that you could have a

 4     lawyer represent you in such an appeal?

 5               THE DEFENDANT:     Yes.

 6               THE COURT:    Do you understand that the appellate court

 7     might reverse the conviction?

 8               THE DEFENDANT:     Yes.

 9               THE COURT:    Do you understand that by pleading guilty,

10     you're giving up your right to appeal from any conviction after

11     trial?

12               THE DEFENDANT:     Yes.

13               THE COURT:    And do you understand as set out in your

14     guilty plea agreement that you are expressly and voluntarily

15     waiving, meaning giving up forever, all your rights to appeal

16     or collaterally attack your conviction, sentence or any other

17     matter relating to this prosecution and that this waiver

18     includes a waiver of the right to appeal or collaterally attack

19     under any provision of law?

20               THE DEFENDANT:     Yes.

21               THE COURT:    Do you understand that if I accept your

22     guilty plea, the only issues you may raise on direct appeal

23     from that guilty plea or in a petition for collateral relief

24     would be that I impose a sentence that exceeds the statutory

25     maximum for any count of conviction, a challenge to an upward
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 53 of 73
                                                                        33


 1     departure or variance that I imposed under the sentencing

 2     guidelines, or that your attorney here, Mr. Neff, provided you

 3     with constitutionally ineffective assistance?

 4               THE DEFENDANT:     Yes.

 5               THE COURT:    In addition, if the government appeals

 6     from the sentence I impose, you understand that you may also

 7     appeal from that sentence?

 8               THE DEFENDANT:     Yes.

 9               THE COURT:    If you plead guilty and I accept your

10     plea, do you understand that you will waive your right to a

11     further trial of any kind as well as the other rights I have

12     just described?

13               THE DEFENDANT:     Yes.

14               THE COURT:    Do you understand there will be no trial?

15               THE DEFENDANT:     Yes.

16               THE COURT:    Do you understand that if you plead guilty

17     and I accept your plea, I will enter a judgment of guilty and

18     sentence you on the basis of your guilty plea and in accordance

19     with the advisory sentencing guidelines after considering a

20     presentence report?

21               THE DEFENDANT:     Yes.

22               THE COURT:    Do you understand you're pleading guilty

23     to the charges I described earlier, Counts 1 through 19, each

24     charging healthcare fraud, and Counts 20 through 42, charging

25     distribution of Schedule II and Schedule IV controlled
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 54 of 73
                                                                              34


 1     substances outside the usual course of professional practice

 2     and without legitimate purposes?       Do you understand those are

 3     the charges to which you're pleading guilty here today?

 4               THE DEFENDANT:     Yes.

 5               THE COURT:    Do you understand that the essential

 6     elements of each crime charged in Counts 1 through 19, each

 7     charging healthcare fraud, to which you're pleading guilty here

 8     today and which the government would have to prove beyond a

 9     reasonable doubt at any trial are, first, that you knowingly

10     devised or participated in a scheme to defraud a healthcare

11     benefit program in connection with the delivery of or payment

12     for healthcare benefits, items or services; second, that you

13     acted with intent to defraud; and third, that the healthcare

14     benefit program was a public or private plan or contract

15     affecting commerce under which medical benefits, items or

16     services were provided to an individual?         You understand that

17     the government would have to prove these three elements to

18     secure your conviction for each of the 19 counts of healthcare

19     fraud charged in Counts 1 through 19 of the indictment to which

20     you're pleading guilty here today?

21               THE DEFENDANT:     Yes.

22               THE COURT:    Do you understand that the essential

23     elements of each of the crimes charged in Counts 20 through 42,

24     distribution of Schedule II and Schedule IV controlled

25     substances outside the usual course of professional practice
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 55 of 73
                                                                               35


 1     and without a legitimate medical purpose, to which you're

 2     pleading guilty here today and which the government would have

 3     to prove beyond a reasonable doubt at any trial are:           First,

 4     that you distributed a mixture or substance containing a

 5     controlled substance; second, that you distributed the

 6     controlled substance knowingly or intentionally; and third,

 7     that the controlled substance was oxycodone and/or tramadol

 8     and/or quazepam?     You understand the government would have to

 9     prove those three elements beyond a reasonable doubt to secure

10     your conviction for each count charged in Counts 20 through 42

11     to which you're pleading guilty here today?

12               THE DEFENDANT:     Yes.

13               THE COURT:    Ms. Leahy, could you please state the

14     maximum penalty, fine, special assessment, forfeiture and any

15     mandatory minimum penalty.

16               MS. LEAHY:    Yes, Your Honor.

17               By each count?

18               THE COURT:    Well --

19               MS. LEAHY:    Or just the total?

20               THE COURT:    -- why don't you describe these for

21     Counts 1 through 19 and then for Counts 20 through 42.          So

22     you're talking first for each count and then collectively.

23               MS. LEAHY:    Okay.   For healthcare fraud, for each

24     count of healthcare fraud, the maximum sentence, the statutory

25     sentence, is 10 years, 3 years of supervised release, a
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 56 of 73
                                                                           36


 1     $250,000 fine and a $100 special assessment.         The defendant is

 2     charged with 19 counts of healthcare fraud, thus producing a

 3     statutory maximum sentence of 190 years imprisonment, 3 years

 4     of supervised release, fines of approximately $4,750,000, and a

 5     $1,900 special assessment.

 6               Distribution of Schedule II controlled substances.

 7     For each count of distributing oxycodone, a Schedule II

 8     controlled substance, the maximum sentence is 20 years

 9     imprisonment, a minimum of 3 years of supervised release up to

10     lifetime supervised release, a fine of $1 million and a special

11     assessment of $100.     The defendant is charged with 22 counts of

12     distributing of --

13               THE COURT:    22 or 23?

14               MS. LEAHY:    The 23rd count is Schedule IV, so --

15     right?

16               THE COURT:    I believe he's charged with 23 counts.

17               MS. LEAHY:    I believe it's 22 counts of Schedule II

18     and one count of Schedule IV.       That's the 23.

19               THE COURT:    Okay.

20               MS. LEAHY:    And they have different statutory amounts.

21               THE COURT:    Okay.   Go on.    Sorry.

22               MS. LEAHY:    That's okay.

23               The defendant is charged with 22 counts of

24     distributing oxycodone, thus producing a statutory maximum and

25     minimum sentence of 440 years imprisonment, a minimum of 3
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 57 of 73
                                                                            37


 1     years up to a lifetime of supervised release, fines of

 2     $22 million and a $2,200 special assessment.

 3               Distribution of Schedule IV controlled substance.         The

 4     defendant is charged with one count of Schedule IV,

 5     distributing tramadol and/or quazepam, which are Schedule IV

 6     controlled substances.      The maximum sentence is 5 years

 7     imprisonment, a minimum of 1 year up to lifetime supervised

 8     release, a $250,000 fine and a $100 special assessment.        If

 9     convicted of these offenses, the defendant faces a total

10     statutory maximum and minimum penalties of 635 years

11     imprisonment, a minimum of 3 years supervised release up to

12     lifetime supervised release, fines of $27 million and a special

13     assessment of $4,200.

14               THE COURT:    Mr. Berkowitz, do you understand the

15     penalties set forth by Ms. Leahy, including the maximum total

16     penalty and the mandatory minimum penalty?

17               THE DEFENDANT:     Yes, I do.

18               THE COURT:    Mr. Berkowitz, has Mr. Neff discussed the

19     sentencing guidelines with you?

20               THE DEFENDANT:     Yes, he has.

21               THE COURT:    Do you understand that the guidelines are

22     one factor I will consider in fashioning the sentence I will

23     impose on you?

24               THE DEFENDANT:     Yes.

25               THE COURT:    Do you understand that the other factors I
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 58 of 73
                                                                       38


 1     will consider -- and these are set out in the acknowledgment of

 2     rights form that you reviewed with Mr. Berkowitz and signed --

 3     will include the nature and circumstances of the offenses to

 4     which you have pled guilty, your history and characteristics

 5     and the pertinent Sentencing Commission policy statements, such

 6     as the need to avoid unwarranted sentencing disparities, the

 7     need to provide restitution to victims, the need for the

 8     sentence to impose -- excuse me, the need for the sentence to

 9     provide for just punishment for the offenses to which you've

10     pled guilty, the need to provide adequate deterrence of

11     criminal conduct, the need to promote further respect for the

12     law and the need to protect the public from any further crimes

13     you might commit?

14               THE DEFENDANT:     Yes, I do.

15               THE COURT:    Do you understand that I will not be able

16     to determine the sentence I will impose on you until after a

17     presentence report is completed, you and the government have

18     had the opportunity to object to the presentence report and

19     I've had a chance to review all the relevant factors, including

20     the sentencing guidelines?

21               THE DEFENDANT:     Yes, I understand.

22               THE COURT:    Do you understand that I could in

23     appropriate circumstances impose a sentence that is less severe

24     or more severe than the sentence provided under the guidelines?

25               THE DEFENDANT:     I understand.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 59 of 73
                                                                          39


 1               THE COURT:    Do you understand that parole has been

 2     abolished and that you will not be released on parole if you

 3     are sent to prison?

 4               THE DEFENDANT:     I understand.

 5               THE COURT:    Do you understand that if you are sent to

 6     prison, a term of supervised release will be imposed when you

 7     are released from prison?

 8               THE DEFENDANT:     I understand.

 9               THE COURT:    You understand that supervised release may

10     be revoked if you violate its terms and conditions?

11               THE DEFENDANT:     I understand.

12               THE COURT:    Do you understand -- and this is set out

13     in your guilty plea agreement -- that when supervised release

14     is revoked, the original term of imprisonment may be increased

15     by not more than two years for each count in the indictment to

16     which you're pleading guilty for a total potential increased

17     term of imprisonment of 84 years?

18               THE DEFENDANT:     I understand.

19               THE COURT:    Do you understand that on the basis of a

20     guilty plea, you may receive a sentence up to the maximum

21     permitted by law?

22               THE DEFENDANT:     I understand.

23               THE COURT:    Do you understand that you will not be

24     entitled to withdraw your guilty plea if I impose a more severe

25     sentence than you expect or than anyone else recommends?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 60 of 73
                                                                          40


 1                 THE DEFENDANT:   I understand.

 2                 THE COURT:   Have you discussed with Mr. Neff the

 3     charges against you, your right to contest those charges, the

 4     maximum possible penalty and mandatory minimum penalty?

 5                 THE DEFENDANT:   Yes, I have.

 6                 THE COURT:   Do you understand that by pleading guilty

 7     and by waiving the rights I have discussed with you, you cannot

 8     later come to any court and claim that you are not guilty or

 9     that your rights have been violated?

10                 THE DEFENDANT:   I understand.

11                 THE COURT:   Do you understand that the offenses to

12     which you are pleading guilty here today are felonies and that

13     if I accept your plea, I will adjudge you guilty of those

14     felonies and that such an adjudication may deprive you of

15     valuable civil rights, such as the right to vote, the right to

16     hold public office, the right to serve on a jury and the right

17     to possess any kind of firearm?

18                 THE DEFENDANT:   I understand.

19                 THE COURT:   Do you understand that a plea of guilty

20     may be used against you by the government in a possible civil

21     action to collect taxes and penalties?

22                 THE DEFENDANT:   I understand.

23                 THE COURT:   Do you understand that a plea of guilty

24     may affect the status of your professional license to practice

25     medicine?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 61 of 73
                                                                          41


 1               THE DEFENDANT:     I understand.

 2               THE COURT:    Do you understand that I'm authorized to

 3     order restitution by you to victims of your crimes, including

 4     restitution for property loss, personal injury or death?

 5               THE DEFENDANT:     I understand.

 6               THE COURT:    Do you understand that I may be authorized

 7     to order you to forfeit property as described in the notice of

 8     forfeiture filed by the government?

 9               THE DEFENDANT:     I understand.

10               THE COURT:    Having heard from me what your rights are

11     if you plead not guilty and what may occur if you plead guilty,

12     do you still want to give up your rights to a trial and plead

13     guilty?

14               THE DEFENDANT:     Yes, I do.

15               THE COURT:    Ms. Leahy and Mr. Neff, are you satisfied

16     as to Mr. Berkowitz's competence to enter a plea?

17               MS. LEAHY:    The government is satisfied, Your Honor.

18               MR. NEFF:    I'm satisfied, Your Honor.

19               THE COURT:    Are you satisfied that the willingness to

20     plead guilty is voluntary?

21               MS. LEAHY:    Yes, Your Honor.

22               MR. NEFF:    Yes, Your Honor.

23               THE COURT:    Are you satisfied that any guilty plea is

24     not based on any plea agreement except as disclosed on this

25     record?
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 62 of 73
                                                                         42


 1               MS. LEAHY:    Yes, Your Honor.

 2               MR. NEFF:    Yes, Your Honor.

 3               THE COURT:    Are you satisfied that any guilty plea is

 4     being made with a full understanding by Mr. Berkowitz of the

 5     nature of the charges, of the maximum possible penalty and

 6     mandatory minimum penalty provided by law and of Mr.

 7     Berkowitz's legal rights to contest the charges?

 8               MS. LEAHY:    Yes, Your Honor.

 9               MR. NEFF:    Yes, Your Honor.

10               THE COURT:    Are you satisfied that there is a factual

11     basis for the plea?

12               MS. LEAHY:    Yes, Your Honor.

13               MR. NEFF:    Yes, sir.

14               THE COURT:    Mr. Neff, under the Supreme Court's

15     decision in Missouri v. Frye, you have a duty to communicate to

16     your client all formal offers from the government to accept a

17     plea on terms and conditions that may be favorable to him.

18               Have you in fact done so?

19               MR. NEFF:    I have, sir.

20               THE COURT:    Does either of you have any additional

21     questions to pose before we take the plea?

22               MS. LEAHY:    Not from the government.

23               MR. NEFF:    No, Your Honor.

24               THE COURT:    Mr. Berkowitz, you'll have the opportunity

25     to address me at sentencing.       Is there anything you would like
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 63 of 73
                                                                           43


 1     to say to me at this time?      I'm not suggesting you should say

 2     anything at this time, but if you wish to, I am giving you that

 3     opportunity.

 4               THE DEFENDANT:     No, thank you.     I just appreciate the

 5     time.

 6               THE COURT:    Could we plea take the plea.

 7               THE DEPUTY CLERK:     Under Criminal Docket Number

 8     2019-356, you are charged with 19 counts of healthcare fraud

 9     and 23 counts of distribution of controlled substances outside

10     the usual course of professional practice and without a

11     legitimate medical purpose.

12               How do you plead, guilty or not guilty?

13               THE DEFENDANT:     Guilty.

14               THE COURT:    Please be seated.

15               I find that the defendant is competent to plead, that

16     his plea of guilty is voluntary and not the result of force or

17     threats or any promises apart from the plea agreement disclosed

18     on this record, that there is a factual basis for the plea of

19     guilty, that the defendant understands the charges against him,

20     his legal rights, the maximum possible penalty and mandatory

21     minimum penalty and that the defendant understands he's waiving

22     his right to a trial.      Accordingly, I accept the plea of

23     guilty.

24               I will order a presentence investigation report by

25     probation.    Sentencing is set for May 4th at 11:00 a.m.
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 64 of 73
                                                                               44


 1               Under the Statute 18 U.S.C. -- I believe it's Section

 2     3142 and 3143, a defendant who is convicted of certain

 3     controlled substance offenses is subject to a rebuttable

 4     presumption that no condition or combination of conditions will

 5     reasonably assure his appearance or the safety of the

 6     community.

 7               Mr. Neff, do you have any evidence to present to rebut

 8     that presumption here?

 9               MR. NEFF:    Your Honor, we've discussed it with the

10     government, and I think we both are asking the Court to allow

11     him to remain on the same bail.

12               THE COURT:    Your answer is you have no evidence?

13               MR. NEFF:    I have no one to present today.         I just

14     have argument.

15               THE COURT:    Okay.

16               MR. NEFF:    And the argument would be, Your Honor, that

17     he has been on bail since the indictment.         He has followed all

18     the reporting requirements.       He has to make many financial

19     decisions over the next couple of months to satisfy the

20     forfeiture, restitution and the civil penalties that we've

21     agreed to pay.    And that involves selling properties,

22     disgorging money from accounts and getting all that lined up so

23     that it's done before sentencing.        And only he can do that.

24               He's turned in his passport.       He's not a risk of

25     flight.   He's closed the practice.       He's not a threat to the
     Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 65 of 73
                                                                               45


 1     community.    He's not working as a physician now.        So he would

 2     not be a threat to the community, certainly.         And he's not a

 3     risk of flight.

 4               THE COURT:    I guess your client is going to have to

 5     give you a power of attorney.       You've presented no evidence,

 6     only argument.

 7               The vast amount of money your client has stolen makes

 8     him more of a flight risk, not less.        His profound dishonesty

 9     over a substantial period to steal a vast amount of money and

10     work untold harm on the community -- he is a common drug dealer

11     as far as this evidence shows me.        And the presumption is

12     perfectly appropriate to apply to him in these circumstances.

13               The vast amount of money he's made, his admitted

14     substantial dishonesty absolutely supports the presumption that

15     he is a flight risk and a danger to the community, and I am

16     going to order him to be detained.

17               My thanks to counsel and to court security.

18               (Proceedings concluded at 10:28 a.m.)

19
20               I certify that the foregoing is a correct transcript

21     from the record of proceedings in the above-entitled matter.

22
23     ________________________________

24     Ann Marie Mitchell, CRR, RDR, RMR
       Official Court Reporter
25
           Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 66 of 73
                                                                                                                               46

$1,388.50 [1] - 23:16            2019-356 [1] - 43:8              ability [3] - 5:23, 6:1, 11:6   aided [1] - 1:24
$1,895.17 [1] - 23:23            2020 [1] - 1:8                   able [3] - 4:2, 31:25, 38:15    alcoholic [1] - 6:4
$1,900 [1] - 36:5                21 [1] - 13:19                   abolished [1] - 39:2            alleges [1] - 17:11
$100 [3] - 36:1, 36:11, 37:8     215 [2] - 1:17, 2:5              above-entitled [1] - 45:21      allow [1] - 44:10
$11,259 [1] - 20:20              22 [4] - 36:11, 36:13, 36:17,    abruptly [1] - 24:2             AMERICA [1] - 1:3
$141,329 [1] - 21:13             36:23                            absolutely [1] - 45:14          America [1] - 1:18
$185 [1] - 22:22                 23 [6] - 13:17, 28:24, 36:13,    abused [1] - 14:19              amount [6] - 14:17, 23:12,
$2,000 [1] - 25:16               36:16, 36:18, 43:9               accept [8] - 16:5, 16:9,        24:10, 45:7, 45:9, 45:13
$2,200 [1] - 37:2                23rd [1] - 36:14                 32:21, 33:9, 33:17, 40:13,      amounts [1] - 36:20
$22 [1] - 37:2                   24 [3] - 1:8, 5:11, 6:5          42:16, 43:22                    ample [1] - 12:15
$250,000 [2] - 36:1, 37:8        267 [1] - 1:22                   acceptance [1] - 14:24          analgesics [2] - 18:14, 19:1
$27 [1] - 37:12                  299-7250 [1] - 1:22              accepted [2] - 18:10, 25:20     Andrew [2] - 3:12, 4:21
$4,000 [2] - 24:24, 25:22        2:19-cr-00356 [1] - 1:3          accident [5] - 25:3, 25:5,      ANDREW [2] - 1:5, 3:9
$4,200 [1] - 37:13               3 [19] - 22:1, 22:4, 22:8,       25:7, 25:11, 25:12              Ann [2] - 1:21, 45:24
$4,338 [1] - 20:21               22:18, 22:21, 22:22, 23:6,       accordance [1] - 33:18          answer [6] - 8:12, 10:6,
$4,750,000 [1] - 36:4            23:11, 23:13, 23:14, 23:18,      accordingly [1] - 43:22         11:19, 15:13, 16:24, 44:12
$40,000 [1] - 24:8               23:20, 28:2, 35:25, 36:3,        accounts [1] - 44:22            answers [2] - 3:16, 3:20
$756 [1] - 25:19                 36:9, 36:25, 37:11               accurately [2] - 26:14, 28:9    ANTHONY [1] - 1:15
$9,376,214 [4] - 14:19, 27:17,   3's [2] - 22:21, 23:7            acknowledgment [2] -            anthony.scicchitano@
27:19, 27:20                     3-and-a-half [1] - 13:25         16:21, 38:1                     usdoj.gov [1] - 1:18
1 [14] - 13:2, 19:25, 20:3,      3.4 [1] - 14:5                   acted [1] - 34:13               anti [2] - 18:14, 19:1
20:9, 20:12, 20:13, 20:18,       30 [1] - 24:3                    action [1] - 40:21              anti-inflammatories [2] -
28:2, 33:23, 34:6, 34:19,        3142 [1] - 44:2                  ACTION [1] - 1:3                18:14, 19:1
35:21, 36:10, 37:7               3143 [1] - 44:2                  acupuncture [3] - 25:18,        anticipate [1] - 17:13
1's [1] - 20:13                  4 [31] - 17:14, 22:1, 22:5,      26:7, 26:9                      antidepressant [3] - 6:16,
10 [8] - 8:15, 8:16, 11:12,      22:8, 23:25, 24:1, 24:3, 24:9,   acupuncturist [2] - 26:3,       6:18, 8:9
17:14, 21:22, 24:12, 24:21,      24:13, 24:17, 24:20, 25:1,       26:10                           anxiety [2] - 8:21, 18:15
35:25                            25:4, 25:6, 25:11, 25:14,        addiction [1] - 6:8             apart [1] - 43:17
100 [1] - 14:22                  25:17, 25:20, 25:24, 26:2,       addition [4] - 21:19, 25:13,    apnea [4] - 6:21, 8:3, 8:8,
10:28 [1] - 45:18                26:4, 26:6, 26:8, 26:9, 26:12,   27:13, 33:5                     9:22
10s [1] - 24:11                  26:17, 27:1, 28:3                additional [2] - 25:23, 42:20   appeal [8] - 12:11, 31:25,
11:00 [1] - 43:25                4's [4] - 24:10, 25:6, 25:10,    address [1] - 42:25             32:4, 32:10, 32:15, 32:18,
1250 [1] - 1:15                  25:25                            adequate [1] - 38:10            32:22, 33:7
13 [1] - 24:7                    400 [1] - 14:22                  adhere [1] - 27:25              appeals [1] - 33:5
1300 [1] - 2:4                   42 [7] - 13:3, 13:7, 14:21,      adjudge [1] - 40:13             appearance [1] - 44:5
1347 [1] - 13:17                 33:24, 34:23, 35:10, 35:21       adjudication [1] - 40:14        APPEARANCES [2] - 1:13,
15 [1] - 11:12                   440 [1] - 36:25                  adjustment [1] - 15:2           2:1
16 [1] - 14:11                   4th [1] - 43:25                  Administration [1] - 17:25      appellate [3] - 14:6, 32:1,
17 [2] - 14:11, 22:9             5 [5] - 17:14, 23:5, 23:13,      admissions [1] - 30:19          32:6
18 [2] - 13:16, 44:1             23:21, 37:6                      admitted [1] - 45:13            apply [1] - 45:12
1845 [1] - 2:3                   50 [1] - 27:10                   admitting [1] - 28:17           appoint [1] - 12:11
19 [10] - 13:2, 13:15, 28:20,    563-9800 [1] - 2:5               advisory [1] - 33:19            appointment [8] - 22:9,
33:23, 34:6, 34:18, 34:19,       6 [2] - 14:17, 17:14             Aetna [1] - 27:14               22:21, 23:11, 23:20, 23:25,
35:21, 36:2, 43:8                6.3 [1] - 13:24                  affect [3] - 5:23, 6:1, 40:24   25:3, 25:10, 26:1
190 [1] - 36:3                   60 [2] - 4:23, 24:2              affected [1] - 15:24            appointments [1] - 22:9
19103 [1] - 2:4                  601 [1] - 1:7                    affecting [1] - 34:15           appreciate [2] - 4:16, 43:4
19106 [2] - 1:8, 1:16            615 [1] - 1:16                   afford [1] - 12:10              approach [1] - 15:5
2 [11] - 20:7, 20:22, 20:25,     635 [1] - 37:10                  agent [2] - 27:13, 27:15        approached [1] - 26:1
21:5, 21:8, 21:14, 21:15,        7 [1] - 17:14                    ago [2] - 7:3, 15:20            appropriate [2] - 38:23,
21:16, 21:20, 28:2               8 [1] - 17:14                    agreed [6] - 13:15, 13:23,      45:12
2's [2] - 21:4, 21:7             800 [1] - 24:6                   14:6, 24:11, 25:24, 44:21       April [2] - 21:24, 27:16
2.8 [1] - 14:1                   84 [1] - 39:17                   agreement [22] - 13:9, 13:13,   area [1] - 26:2
20 [7] - 13:3, 14:21, 33:24,     841(a)(1) [1] - 13:19            13:15, 14:2, 14:11, 14:23,      argue [1] - 31:18
34:23, 35:10, 35:21, 36:8        861-8343 [1] - 1:17              15:4, 15:8, 15:11, 15:14,       argument [3] - 44:14, 44:16,
2015 [4] - 20:7, 21:4, 21:11,    9 [1] - 17:14                    15:20, 16:4, 16:5, 16:9,        45:6
27:16                            9:40 [2] - 1:9, 3:1              16:12, 16:22, 16:25, 17:6,      aspirin [3] - 5:16, 9:20, 9:21
2016 [1] - 21:12                 A+ [1] - 24:14                   32:14, 39:13, 41:24, 43:17      asserting [1] - 19:6
2017 [1] - 21:24                 a.m [4] - 1:9, 3:1, 43:25,       agrees [1] - 14:4               assessment [8] - 18:21,
2019 [1] - 27:16                 45:18                            ahead [1] - 26:24               35:14, 36:1, 36:5, 36:11,
           Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 67 of 73
                                                                                                                                 47

37:2, 37:8, 37:13                billed [8] - 18:16, 20:19,        claims [9] - 18:8, 19:5,          CONTINUED [1] - 2:1
assistance [2] - 29:13, 33:3     23:15, 23:23, 24:23, 25:16,       19:17, 21:12, 22:14, 27:5,        contract [1] - 34:14
assume [1] - 3:16                25:19, 25:21                      27:11, 27:13, 27:17               controlled [27] - 13:4, 13:18,
assurance [1] - 16:3             billing [2] - 25:23, 26:10        clear [1] - 4:15                  13:20, 18:1, 18:7, 18:15,
assure [1] - 44:5                bit [2] - 7:5, 9:8                clearly [1] - 11:22               19:2, 19:9, 19:16, 20:17,
atrial [2] - 9:16, 9:18          biweekly [1] - 21:23              clerk [1] - 3:7                   21:20, 21:22, 22:12, 23:19,
attack [3] - 14:7, 32:16,        blood [6] - 5:14, 5:15, 7:19,     client [6] - 20:3, 20:25, 22:4,   28:1, 28:25, 33:25, 34:24,
32:18                            7:23, 9:19, 23:7                  42:16, 45:4, 45:7                 35:5, 35:6, 35:7, 36:6, 36:8,
attempts [1] - 20:14             Blue [1] - 19:24                  closed [2] - 24:2, 44:25          37:3, 37:6, 43:9, 44:3
attendance [1] - 30:24           body [1] - 23:7                   closer [2] - 3:25, 7:7            convicted [3] - 31:22, 37:9,
attorney [8] - 12:6, 12:10,      bottles [1] - 24:22               Code [2] - 13:17, 13:19           44:2
12:13, 29:10, 30:9, 31:17,       boxes [1] - 24:23                 collateral [1] - 32:23            conviction [7] - 14:7, 32:7,
33:2, 45:5                       brands [1] - 18:13                collaterally [3] - 14:7, 32:16,   32:10, 32:16, 32:25, 34:18,
ATTORNEY'S [1] - 1:14            briefly [1] - 5:4                 32:18                             35:10
audio [1] - 22:10                brought [2] - 13:1, 13:7          collect [1] - 40:21               cooperating [1] - 27:3
August [1] - 21:11               bucks [1] - 24:6                  collectively [2] - 22:8, 35:22    copy [1] - 12:21
authorized [2] - 41:2, 41:6      Byrne [1] - 1:7                   College [1] - 5:3                 correct [14] - 3:17, 5:9, 6:13,
auto [2] - 25:5, 25:12           cannot [2] - 12:9, 40:7           combination [2] - 18:25,          7:21, 7:25, 8:13, 11:21,
Avenue [1] - 18:4                car [1] - 25:3                    44:4                              12:13, 16:19, 17:6, 17:17,
avoid [2] - 14:25, 38:6          cardio [2] - 5:16                 coming [1] - 6:17                 28:15, 45:20
baby [2] - 9:20, 9:21            care [3] - 6:11, 20:11, 23:17     Commencing [1] - 1:9              counsel [2] - 29:14, 45:17
bad [1] - 10:18                  Caremark [1] - 27:14              commerce [1] - 34:15              counseling [2] - 20:19, 23:8
bag [11] - 19:4, 19:22, 20:12,   case [10] - 12:10, 12:11,         Commission [1] - 38:5             count [11] - 13:2, 32:25,
20:15, 20:20, 23:14, 23:22,      12:16, 12:22, 13:10, 16:6,        commit [1] - 38:13                35:10, 35:17, 35:22, 35:24,
23:24, 24:22, 24:24, 27:6        16:10, 17:20, 27:13, 31:19        committing [2] - 28:21, 29:3      36:7, 36:14, 36:18, 37:4,
bags [4] - 19:9, 19:10, 19:12,   cash [1] - 22:22                  common [1] - 45:10                39:15
27:8                             cautioned [1] - 22:25             communicate [1] - 42:15           counts [12] - 13:16, 13:17,
bail [2] - 44:11, 44:17          Celebrex [1] - 21:9               community [5] - 44:6, 45:1,       28:20, 28:24, 34:18, 36:2,
base [1] - 14:16                 Celecoxib [1] - 20:15             45:2, 45:10, 45:15                36:11, 36:16, 36:17, 36:23,
based [1] - 41:24                cell [1] - 25:4                   compel [1] - 30:24                43:8, 43:9
basis [9] - 14:25, 17:9,         certain [1] - 44:2                compelled [1] - 31:15             Counts [11] - 13:2, 13:3,
21:10, 21:23, 28:6, 33:18,                                         competence [1] - 41:16            14:21, 33:23, 33:24, 34:6,
                                 certainly [1] - 45:2
39:19, 42:11, 43:18                                                                                  34:19, 34:23, 35:10, 35:21
                                 certify [1] - 45:20               competent [3] - 4:2, 29:20,
BEATH [1] - 1:14                                                                                     couple [2] - 6:16, 44:19
                                 cervical [1] - 10:12              43:15
became [2] - 20:23, 21:3                                           complaints [2] - 19:23, 25:12     course [10] - 13:5, 13:21,
                                 challenge [3] - 30:15, 30:19,
BEFORE [1] - 1:10                                                                                    18:1, 22:13, 28:3, 29:1, 30:2,
                                 32:25                             completed [2] - 22:9, 38:17
began [1] - 19:23                                                                                    34:1, 34:25, 43:10
                                 chance [2] - 15:10, 38:19         compressed [1] - 10:15
beginning [1] - 21:24                                                                                court [5] - 30:3, 32:1, 32:6,
                                 CHANGE [1] - 1:5                  computer [1] - 1:24
                                                                                                     40:8, 45:17
behalf [2] - 30:12, 31:18        character [1] - 31:3              computer-aided [1] - 1:24
                                                                                                     COURT [1] - 1:1
benefit [3] - 22:15, 34:11,      characteristics [1] - 38:4        concluded [1] - 45:18
                                                                                                     Court [3] - 1:22, 3:1, 45:24
34:14                            charged [12] - 4:8, 19:2,         condition [1] - 44:4
benefits [2] - 34:12, 34:15                                                                          Court's [1] - 42:14
                                 34:6, 34:19, 34:23, 35:10,        conditions [3] - 39:10,
BERKOWITZ [2] - 1:5, 3:9                                                                             Courthouse [1] - 1:7
                                 36:2, 36:11, 36:16, 36:23,        42:17, 44:4
Berkowitz [19] - 3:12, 3:14,                                                                         cover [1] - 18:19
                                 37:4, 43:8                        conduct [1] - 38:11
4:21, 15:10, 16:13, 17:8,                                                                            covered [1] - 18:9
                                 charges [10] - 12:22, 13:1,       confessions [1] - 30:19
27:4, 27:8, 27:9, 27:15,                                                                             CPAP [1] - 9:23
                                 13:7, 33:23, 34:3, 40:3, 42:5,    confront [1] - 30:7
27:17, 27:22, 27:24, 28:9,       42:7, 43:19                                                         Craig [1] - 9:15
                                                                   connection [3] - 15:14,
37:14, 37:18, 38:2, 42:4,        charging [5] - 13:2, 13:3,                                          crime [1] - 34:6
                                                                   16:25, 34:11
42:24                            33:24, 34:7                                                         crimes [5] - 28:22, 29:3,
                                                                   consciousness [5] - 22:25,
Berkowitz's [2] - 41:16, 42:7    Chestnut [1] - 1:16                                                 34:23, 38:12, 41:3
                                                                   26:11, 26:16, 26:19, 26:25
Bernstein [2] - 10:1, 10:11      chiropractor [1] - 24:14                                            CRIMINAL [1] - 1:3
                                                                   consider [2] - 37:22, 38:1
best [1] - 15:21                 chlorzoxazone [1] - 24:22                                           criminal [2] - 17:9, 38:11
                                                                   considering [1] - 33:19
better [1] - 8:25                chose [1] - 31:7                                                    Criminal [1] - 43:7
                                                                   constitutionally [1] - 33:3
beverages [1] - 6:4              circumstances [3] - 38:3,                                           Cross [1] - 19:24
                                                                   consultation [1] - 24:25
beyond [5] - 17:21, 29:21,       38:23, 45:12                                                        cross [1] - 30:10
                                                                   contact [1] - 25:2
34:8, 35:3, 35:9                 civil [4] - 14:1, 40:15, 40:20,                                     cross-examine [1] - 30:10
                                                                   containing [3] - 23:14,
biggest [1] - 23:2               44:20                                                               CRR [2] - 1:21, 45:24
                                                                   24:22, 35:4
bilateral [1] - 10:12            civilians [1] - 21:24             contest [3] - 14:4, 40:3, 42:7    CVS [1] - 27:14
bill [1] - 27:8                  claim [3] - 25:5, 25:8, 40:8      continue [1] - 21:4               cyclobenzaprine [3] - 20:16,
                                                                                                     21:9, 23:15
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 68 of 73
                                                                                                                                    48

danger [1] - 45:15                38:14, 38:21, 38:25, 39:4,        done [4] - 17:12, 17:18,          30:16, 30:18, 30:20, 30:21,
date [1] - 14:23                  39:8, 39:11, 39:18, 39:22,        42:18, 44:23                      44:7, 44:12, 45:5, 45:11
David [1] - 10:21                 40:1, 40:5, 40:10, 40:18,         dosage [2] - 8:14, 23:8           examination [1] - 20:10
DEA [2] - 23:2, 24:16             40:22, 41:1, 41:5, 41:9,          doubt [6] - 17:22, 29:21,         examine [1] - 30:10
dealer [1] - 45:10                41:14, 43:4, 43:13                31:4, 34:9, 35:3, 35:9            examined [1] - 26:4
death [1] - 41:4                  defendant's [4] - 20:23, 21:3,    down [1] - 24:16                  example [1] - 19:24
decision [1] - 42:15              25:2, 28:7                        downward [1] - 15:2               exceeds [1] - 32:24
decisions [1] - 44:19             defraud [2] - 34:10, 34:13        Dr [11] - 8:5, 8:6, 9:15, 9:23,   except [1] - 41:24
Defendant [3] - 2:6, 27:4,        delivery [1] - 34:11              9:25, 10:11, 10:18, 10:21,        exceptions [1] - 14:8
27:15                             demonstrated [1] - 14:24          11:9, 28:1                        excessive [1] - 19:17
defendant [78] - 3:6, 3:7, 3:8,   demonstrating [4] - 26:11,        drawn [1] - 31:11                 exchange [1] - 19:17
13:15, 13:20, 13:23, 14:4,        26:16, 26:19, 26:25               Drug [1] - 17:24                  excuse [1] - 38:8
14:6, 14:9, 14:19, 14:24,         departure [1] - 33:1              drug [4] - 5:22, 6:8, 23:1,       executed [1] - 15:3
17:23, 18:2, 18:6, 18:12,         depression [3] - 8:22, 8:23,      45:10                             expect [1] - 39:25
18:18, 18:20, 18:24, 19:4,        9:8                               drugs [27] - 5:10, 5:22, 5:23,    expert [1] - 27:23
19:5, 19:8, 19:15, 19:20,         deprive [1] - 40:14               18:7, 18:13, 18:18, 18:20,        explanation [1] - 25:15
19:24, 20:7, 20:9, 20:11,         DEPUTY CLERK [3] - 3:10,          18:22, 18:24, 18:25, 19:4,        express [1] - 21:6
20:12, 20:19, 21:5, 21:7,         3:13, 43:7                        19:6, 19:10, 19:19, 19:22,        expressly [1] - 32:14
21:12, 21:21, 22:9, 22:12,        dermatologist [1] - 10:22         20:18, 21:14, 21:19, 22:16,       eye [1] - 26:21
22:22, 22:24, 23:5, 23:6,         describe [4] - 5:4, 17:9, 28:9,   23:14, 23:22, 25:13, 27:6,        faces [1] - 37:9
23:12, 23:16, 23:21, 23:23,       35:20                             27:14, 27:18, 27:20               fact [5] - 26:8, 28:21, 29:2,
24:5, 24:8, 24:11, 24:13,         described [6] - 6:13, 16:1,       drunk [1] - 6:4                   31:11, 42:18
24:14, 24:17, 24:21, 24:23,       25:20, 33:12, 33:23, 41:7         due [1] - 25:3                    factor [1] - 37:22
24:24, 25:4, 25:6, 25:11,         despite [1] - 20:13               duly [1] - 3:9                    factors [2] - 37:25, 38:19
25:14, 25:17, 25:19, 25:20,       detained [1] - 45:16              duration [1] - 23:9               facts [2] - 17:22, 28:18
25:24, 26:1, 26:2, 26:3, 26:7,    determine [1] - 38:16             during [2] - 3:15, 27:21          factual [5] - 14:13, 17:9,
26:8, 26:9, 26:12, 26:17,         deterrence [1] - 38:10            duty [1] - 42:15                  28:6, 42:10, 43:18
27:1, 36:1, 36:11, 36:23,         devised [1] - 34:10               EASTERN [1] - 1:1                 failed [1] - 27:24
37:4, 37:9, 43:15, 43:19,         DIAMOND [1] - 1:10                effect [3] - 9:7, 11:3, 11:6      false [1] - 3:21
43:21, 44:2                       different [1] - 36:20             effects [1] - 23:10               falsely [1] - 19:5
DEFENDANT [147] - 3:9,            difficulty [1] - 11:19            effort [2] - 16:5, 16:9           family [2] - 10:2, 27:7
3:12, 3:18, 3:23, 4:5, 4:9,       direct [1] - 32:22                eight [1] - 5:7                   fancy [1] - 25:21
4:12, 4:16, 4:19, 4:21, 4:23,     directed [2] - 26:4, 26:6         either [1] - 42:20                far [3] - 4:24, 45:11
5:1, 5:3, 5:6, 5:9, 5:12, 5:14,   disclosed [2] - 41:24, 43:17      electrical [1] - 25:14            fashioning [1] - 37:22
5:19, 5:21, 5:25, 6:3, 6:6,       discuss [2] - 12:15, 23:17        elements [4] - 34:6, 34:17,       favorable [1] - 42:17
6:9, 6:14, 6:19, 6:21, 7:1,                                         34:23, 35:9
                                  discussed [4] - 37:18, 40:2,                                        favorably [1] - 24:8
7:3, 7:8, 7:13, 7:15, 7:18,
                                  40:7, 44:9                        emotional [1] - 11:6              FBI [3] - 19:23, 21:25, 25:8
7:21, 7:23, 7:25, 8:3, 8:5,
                                  disgorging [1] - 44:22            employed [1] - 5:6                felonies [2] - 40:12, 40:14
8:7, 8:10, 8:13, 8:15, 8:18,
                                  dishonesty [2] - 45:8, 45:14      employee [1] - 27:11              fibrillation [2] - 9:16, 9:18
8:20, 8:22, 8:25, 9:3, 9:5,
                                  disparities [1] - 38:6            employee's [1] - 27:11            file [1] - 24:15
9:9, 9:12, 9:14, 9:20, 9:22,
                                  dispense [1] - 24:18              employees [3] - 27:3, 27:6,       filed [1] - 41:8
10:4, 10:10, 10:15, 10:18,
                                  dispensed [14] - 18:6, 18:18,     27:9                              finally [1] - 27:23
10:24, 11:2, 11:5, 11:8,
                                  18:20, 18:24, 19:4, 20:18,        employment [1] - 5:5              financial [3] - 13:23, 14:3,
11:12, 11:15, 11:17, 11:21,
                                  21:8, 21:14, 21:19, 23:18,        encouraged [1] - 27:6             44:18
11:25, 12:2, 12:4, 12:8,
                                  23:24, 25:13, 27:15, 27:21        Enforcement [1] - 17:24           fine [5] - 9:13, 35:14, 36:1,
12:12, 12:14, 12:17, 12:20,
                                  distributed [2] - 35:4, 35:5      Enis [1] - 10:21                  36:10, 37:8
12:24, 13:8, 15:12, 15:15,
                                  distributing [5] - 13:20, 36:7,   enter [4] - 3:6, 4:2, 33:17,      fines [3] - 36:4, 37:1, 37:12
15:18, 15:22, 16:2, 16:7,
                                  36:12, 36:24, 37:5                41:16                             finished [1] - 5:1
16:11, 16:14, 16:16, 16:19,
                                  distribution [8] - 13:4, 13:17,   entered [2] - 14:14, 15:25        firearm [1] - 40:17
16:23, 17:1, 17:4, 17:7,
                                  28:25, 33:25, 34:24, 36:6,        entering [1] - 4:4                first [4] - 22:21, 34:9, 35:3,
28:11, 28:13, 28:16, 28:19,
                                  37:3, 43:9                        entitled [2] - 39:24, 45:21       35:22
28:23, 29:4, 29:8, 29:11,
29:15, 29:18, 29:23, 30:1,        DISTRICT [2] - 1:1, 1:1           equipment [1] - 25:24             five [2] - 7:13, 7:14
30:5, 30:8, 30:13, 30:17,         diversion [1] - 24:5              equivalent [1] - 14:21            flight [4] - 44:25, 45:3, 45:8,
30:22, 31:1, 31:5, 31:9,          Docket [1] - 43:7                 ESQUIRE [3] - 1:14, 1:15,         45:15
31:13, 31:16, 31:20, 31:23,       doctor [9] - 6:22, 7:16, 8:3,     2:3                               followed [1] - 44:17
32:2, 32:5, 32:8, 32:12,          8:8, 9:25, 10:8, 10:14, 17:23,    essential [2] - 34:5, 34:22       following [3] - 13:1, 17:22,
32:20, 33:4, 33:8, 33:13,         24:1                              eszopiclone [2] - 19:3, 23:23     22:18
33:15, 33:21, 34:4, 34:21,        doctors [9] - 6:21, 7:12,         evaluate [1] - 23:7               follows [1] - 16:21
35:12, 37:17, 37:20, 37:24,       7:14, 8:1, 9:10, 10:3, 10:4,      evidence [12] - 29:20, 30:11,     force [1] - 43:16
                                  24:7, 24:8
           Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 69 of 73
                                                                                                                                 49

foregoing [1] - 45:20            42:3, 43:12, 43:13, 43:16,        36:9, 36:25, 37:7, 37:11,       jail [4] - 26:13, 26:17, 26:20,
forever [1] - 32:15              43:19, 43:23                      39:14, 39:17                    27:2
forfeit [1] - 41:7               Haldeman [1] - 18:4               include [3] - 22:17, 30:19,     James [1] - 1:7
forfeiture [4] - 14:4, 35:14,    handle [1] - 25:7                 38:3                            January [2] - 1:8, 27:16
41:8, 44:20                      harm [1] - 45:10                  included [2] - 18:25, 21:20     Jews [3] - 23:3, 26:13, 27:2
forgot [1] - 6:15                health [1] - 27:5                 includes [2] - 13:25, 32:18     judge [1] - 29:6
form [2] - 16:21, 38:2           healthcare [17] - 13:3, 13:16,    including [8] - 17:22, 18:7,    judgment [1] - 33:17
formal [1] - 42:16               14:17, 14:18, 22:15, 27:8,        21:8, 23:22, 31:3, 37:15,       July [1] - 20:7
former [1] - 27:3                28:21, 33:24, 34:7, 34:10,        38:19, 41:3                     jury [7] - 12:23, 29:6, 29:10,
forth [1] - 37:15                34:12, 34:13, 34:18, 35:23,       increased [4] - 23:12, 25:25,   31:18, 31:22, 40:16
four [1] - 24:22                 35:24, 36:2, 43:8                 39:14, 39:16                    justification [1] - 25:15
Frankil [2] - 9:15               hear [2] - 11:21, 11:23           incriminate [1] - 31:15         kickback [1] - 27:9
fraud [13] - 13:3, 13:16,        heard [1] - 41:10                 Independence [2] - 1:15,        kilograms [2] - 14:22
14:17, 14:18, 19:23, 28:21,      hearing [5] - 11:8, 11:10,        19:24                           kind [4] - 16:4, 22:23, 33:11,
33:24, 34:7, 34:19, 35:23,       11:19, 11:20                      indicated [1] - 18:15           40:17
35:24, 36:2, 43:8                heart [1] - 23:7                  indicating [1] - 26:7           knees [1] - 10:19
fraudulent [4] - 22:14, 26:10,   heating [1] - 25:21               indication [1] - 18:10          knowingly [3] - 4:3, 34:9,
27:5, 27:10                      helped [1] - 8:23                 indictment [9] - 12:21, 13:2,   35:6
frequency [1] - 23:9             helpful [1] - 3:25                19:3, 19:25, 20:23, 21:25,      last [7] - 5:6, 5:11, 6:5, 6:16,
friends [1] - 27:7               helping [2] - 9:8, 11:4           34:19, 39:15, 44:17             6:25, 7:1, 16:17
Frye [1] - 42:15                 himself [1] - 23:3                individual [1] - 34:16          law [4] - 32:19, 38:12, 39:21,
full [3] - 3:10, 4:20, 42:4      history [3] - 20:10, 23:6, 38:4   induce [2] - 16:5, 16:9         42:6
functions [1] - 23:8             hold [4] - 20:2, 20:24, 22:3,     ineffective [1] - 33:3          lawyer [3] - 4:13, 25:6, 32:4
Gabon [1] - 11:9                 40:16                             inexpensive [1] - 18:13         LEAHY [33] - 1:14, 13:11,
generic [2] - 18:6, 18:13        home [1] - 20:13                  inference [1] - 31:10           13:14, 14:10, 14:13, 17:20,
George [2] - 10:11, 10:18        Honor [33] - 3:4, 4:19, 13:11,    inflammatories [2] - 18:14,     19:11, 19:13, 19:15, 20:6,
glorified [1] - 23:1             13:14, 15:5, 15:9, 15:12,         19:1                            21:3, 21:16, 21:19, 22:8,
goodie [4] - 19:10, 19:12,       15:15, 15:18, 15:22, 16:2,        information [2] - 20:19, 28:6   22:20, 26:15, 26:19, 26:21,
27:6, 27:8                       16:7, 16:11, 16:14, 17:1,         initial [1] - 23:25             26:25, 27:20, 35:16, 35:19,
government [25] - 14:5,          17:4, 17:7, 17:20, 20:4, 21:1,    injury [2] - 20:8, 41:4         35:23, 36:14, 36:17, 36:20,
14:25, 15:1, 15:25, 17:11,       35:16, 41:17, 41:18, 41:21,       innocent [2] - 29:17, 29:25     36:22, 41:17, 41:21, 42:1,
22:11, 27:4, 28:5, 29:19,        41:22, 42:1, 42:2, 42:8, 42:9,    inquire [1] - 25:11             42:8, 42:12, 42:22
30:3, 30:10, 30:11, 30:16,       42:12, 42:23, 44:9, 44:16         inquiries [1] - 25:7            Leahy [10] - 13:9, 15:20,
33:5, 34:8, 34:17, 35:2, 35:8,   HONORABLE [1] - 1:10              insisted [2] - 25:17, 25:20     15:25, 17:8, 17:13, 17:19,
38:17, 40:20, 41:8, 41:17,       hospitalized [1] - 6:7            insomnia [1] - 18:16            28:9, 35:13, 37:15, 41:15
42:16, 42:22, 44:10              hours [2] - 5:11, 6:5             instructed [3] - 4:17, 24:13,   leaned [1] - 26:12
government's [2] - 17:14,        Howard [1] - 9:23                 25:2                            least [2] - 14:22, 21:12
31:19                            hypertension [2] - 9:16, 9:17     instruction [1] - 23:9          led [1] - 26:2
grand [1] - 12:23                hypoxia [1] - 9:23                Insurance [1] - 25:8            Lee [3] - 8:5, 8:6, 9:23
group [1] - 7:16                 IBC [11] - 19:24, 20:19,          insurance [10] - 18:8, 18:9,    leg [3] - 5:16, 7:20, 9:24
guess [1] - 45:4                 20:21, 20:22, 21:12, 23:11,       18:16, 18:19, 19:18, 23:12,     legal [2] - 42:7, 43:20
guidelines [6] - 33:2, 33:19,    23:15, 23:23, 24:9, 24:23,        24:9, 25:5, 27:5, 27:7          legitimate [10] - 13:6, 13:21,
37:19, 37:21, 38:20, 38:24       27:14                             insurers [1] - 27:8             18:2, 18:22, 22:14, 28:4,
guilt [4] - 22:25, 26:11,        identification [1] - 30:21        intent [1] - 34:13              29:2, 34:2, 35:1, 43:11
26:16, 31:11                     identified [4] - 19:25, 20:22,    intentionally [1] - 35:6        less [3] - 14:22, 38:23, 45:8
guilty [67] - 3:6, 4:6, 4:8,     21:25, 27:21                      introduce [2] - 22:11, 27:13    level [2] - 14:16, 15:2
13:15, 15:3, 15:8, 15:11,        II [10] - 13:4, 13:18, 19:16,     investigating [1] - 19:23       levels [1] - 23:8
16:4, 16:6, 16:10, 16:22,        21:22, 28:25, 33:25, 34:24,       investigation [2] - 27:21,      Lexapro [4] - 6:19, 7:24,
17:6, 17:9, 17:14, 26:25,        36:6, 36:7, 36:17                 43:24                           8:14, 9:7
28:7, 28:18, 28:20, 28:21,       ill [1] - 12:4                    involves [1] - 44:21            license [1] - 40:24
28:24, 29:2, 29:7, 29:13,        illness [1] - 6:8                 ISIS [1] - 23:2                 licensed [1] - 17:23
29:20, 29:21, 30:14, 31:22,      illnesses [1] - 10:2              issued [1] - 28:2               lidocaine [1] - 24:23
31:24, 32:1, 32:9, 32:14,        immediate [1] - 4:14              issues [1] - 32:22              lifetime [4] - 36:10, 37:1,
32:22, 32:23, 33:9, 33:16,       immediately [2] - 4:11, 11:24     items [2] - 34:12, 34:15        37:7, 37:12
33:17, 33:18, 33:22, 34:3,       important [1] - 24:15             IV [16] - 13:4, 13:18, 18:7,    limited [2] - 14:8, 17:22
34:7, 34:20, 35:2, 35:11,        impose [8] - 15:24, 32:24,        18:15, 19:2, 20:17, 21:20,      lined [1] - 44:22
38:4, 38:10, 39:13, 39:16,       33:6, 37:23, 38:8, 38:16,         23:18, 28:25, 33:25, 34:24,     list [2] - 9:12, 9:14
39:20, 39:24, 40:6, 40:8,        38:23, 39:24                      36:14, 36:18, 37:3, 37:4,       listen [1] - 17:15
40:12, 40:13, 40:19, 40:23,      imposed [2] - 33:1, 39:6          37:5                            located [1] - 18:4
41:11, 41:13, 41:20, 41:23,      imprisonment [7] - 36:3,                                          looking [1] - 22:23
           Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 70 of 73
                                                                                                                                50

loss [6] - 11:8, 11:9, 11:10,    mild [3] - 11:8, 11:10, 11:19     NEFF [17] - 2:2, 2:3, 15:5,      34:25, 43:9
11:20, 14:18, 41:4               milligram [1] - 24:12             15:9, 20:4, 21:1, 22:6, 41:18,   oxycodone [19] - 19:15,
lungs [1] - 23:7                 milligrams [8] - 8:15, 8:16,      41:22, 42:2, 42:9, 42:13,        19:20, 21:5, 21:6, 21:21,
machine [1] - 25:15              21:22, 23:5, 23:13, 23:21,        42:19, 42:23, 44:9, 44:13,       23:5, 23:10, 23:13, 23:19,
main [1] - 10:4                  24:3, 24:21                       44:16                            23:21, 24:1, 24:2, 24:12,
Mall [1] - 1:15                  million [7] - 13:24, 13:25,       Neff's [1] - 12:18               24:19, 24:21, 25:25, 35:7,
management [2] - 5:7, 27:24      14:1, 14:5, 36:10, 37:2,          nerve [2] - 10:15, 10:16         36:7, 36:24
Management [1] - 18:3            37:12                             net [1] - 27:10                  PA [1] - 1:8
mandatory [5] - 35:15,           minimum [12] - 27:25, 35:15,      nevertheless [1] - 20:11         pad [1] - 25:21
37:16, 40:4, 42:6, 43:20         36:9, 36:25, 37:7, 37:10,         news [1] - 22:25                 page [3] - 14:11, 14:15,
manner [1] - 30:16               37:11, 37:16, 40:4, 42:6,         next [3] - 25:3, 25:10, 44:19    16:21
marc@neffsedacca.com [1]         43:21                             NO [1] - 1:3                     pages [1] - 17:14
- 2:5                            minor [2] - 10:2, 20:8            noncontrolled [1] - 19:9         paid [3] - 14:3, 20:21, 22:22
March [2] - 21:4, 21:11          Missouri [1] - 42:15              Norvasc [1] - 5:15               pain [6] - 5:7, 5:20, 7:22,
Marie [2] - 1:21, 45:24          mistake [1] - 21:17               noted [1] - 24:9                 18:15, 24:18, 27:23
marijuana [1] - 14:21            Mitchell [2] - 1:21, 45:24        notes [1] - 24:16                Pain [1] - 18:3
MARK [1] - 2:3                   mixture [1] - 35:4                notice [1] - 41:7                paper [1] - 24:15
Mark [2] - 3:12, 4:21            moment [1] - 15:20                notified [1] - 14:25             paperwork [2] - 26:6, 26:10
Market [1] - 1:7                 money [5] - 26:11, 44:22,         November [1] - 16:17             parole [2] - 39:1, 39:2
markup [1] - 18:17               45:7, 45:9, 45:13                 Number [1] - 43:7                paroxysmal [1] - 9:16
MARY [1] - 1:14                  month [2] - 6:17, 9:2             number [2] - 25:5, 25:9          part [1] - 25:1
mary.beth.leahy@usdoj.           monthly [1] - 21:10               oath [1] - 3:19                  participate [1] - 29:10
gov [1] - 1:17                   months [4] - 6:17, 8:20,          object [2] - 30:10, 38:18        participated [1] - 34:10
mask [1] - 9:23                  10:25, 44:19                      obtain [1] - 27:7                parties [1] - 14:14
matter [3] - 3:6, 32:17, 45:21   morning [2] - 3:2, 3:4            obtained [5] - 21:21, 23:20,     passport [1] - 44:24
maximum [13] - 32:25,            most [1] - 5:4                    24:20, 27:10, 30:16              patches [3] - 20:15, 21:9,
35:14, 35:24, 36:3, 36:8,        mostly [1] - 10:20                obtaining [1] - 21:6             24:19
36:24, 37:6, 37:10, 37:15,       Motrin [2] - 5:17, 5:18           occasionally [1] - 5:17          Patient [2] - 21:14, 21:15
39:20, 40:4, 42:5, 43:20         move [2] - 3:24, 7:7              occur [1] - 41:11                patient [5] - 18:11, 18:19,
MD [1] - 27:23                   MR [15] - 15:5, 15:9, 20:4,       offense [1] - 14:16              18:24, 19:7, 21:3
mean [1] - 10:4                  21:1, 22:6, 41:18, 41:22,         offenses [5] - 37:9, 38:3,       patient's [1] - 19:18
meaning [1] - 32:15              42:2, 42:9, 42:13, 42:19,         38:9, 40:11, 44:3                patients [4] - 19:17, 19:21,
meaningful [1] - 18:21           42:23, 44:9, 44:13, 44:16         offer [1] - 30:11                22:2, 27:22
means [2] - 12:3, 17:10          MS [32] - 13:11, 13:14, 14:10,    offered [2] - 22:24, 30:11       patients' [1] - 18:8
medical [24] - 5:1, 13:6,        14:13, 17:20, 19:11, 19:13,       offers [1] - 42:16               PAUL [1] - 1:10
13:22, 17:23, 18:2, 18:3,        19:15, 20:6, 21:3, 21:16,         office [2] - 19:11, 40:16        pay [3] - 13:23, 27:9, 44:21
18:8, 18:9, 18:21, 18:22,        21:19, 22:8, 22:20, 26:15,        OFFICE [1] - 1:14                payment [1] - 34:11
20:10, 20:11, 21:7, 22:14,       26:19, 26:21, 26:25, 27:20,       Official [2] - 1:22, 45:24       PC [1] - 2:2
22:16, 23:6, 23:17, 24:15,       35:16, 35:19, 35:23, 36:14,       often [1] - 8:16                 penalties [8] - 3:21, 13:24,
27:22, 28:4, 29:2, 34:15,        36:17, 36:20, 36:22, 41:17,       ointment [1] - 24:23             14:1, 14:3, 37:10, 37:15,
35:1, 43:11                      41:21, 42:1, 42:8, 42:12,         old [1] - 4:22                   40:21, 44:20
Medical [1] - 5:3                42:22                                                              penalty [10] - 35:14, 35:15,
                                                                   once [1] - 8:18
medically [7] - 18:10, 18:11,    multiple [1] - 18:18                                               37:16, 40:4, 42:5, 42:6,
                                                                   One [1] - 1:15
19:6, 19:18, 21:13, 22:15,       muscle [3] - 18:14, 19:1,                                          43:20, 43:21
                                                                   one [8] - 6:15, 6:21, 10:24,
27:5                             24:18                                                              PENNSYLVANIA [1] - 1:1
                                                                   12:11, 36:18, 37:4, 37:22,
Medicare [1] - 27:14             Nalfon [1] - 23:15                                                 Pennsylvania [5] - 1:16, 2:4,
                                                                   44:13
medication [2] - 19:21, 22:23    name [7] - 3:10, 4:20, 9:10,      operated [1] - 18:3              5:3, 17:24, 18:5
medications [11] - 5:12,         9:25, 10:8, 18:3, 25:6                                             people [1] - 24:16
                                                                   operation [2] - 25:1, 25:9
5:13, 6:12, 10:23, 18:9,         nature [2] - 38:3, 42:5                                            per [2] - 14:2, 24:24
                                                                   opine [1] - 28:1
20:12, 20:14, 20:20, 21:8,       necessary [3] - 4:15, 18:11,                                       percent [1] - 27:10
                                                                   opportunity [4] - 12:15,
23:17, 24:25                     19:6                                                               perfectly [1] - 45:12
                                                                   38:18, 42:24, 43:3
medicine [3] - 5:10, 27:24,      necessity [2] - 18:22, 27:22                                       perform [1] - 20:10
                                                                   order [5] - 3:1, 41:3, 41:7,
40:25                            need [7] - 38:6, 38:7, 38:8,                                       period [1] - 45:9
                                                                   43:24, 45:16
member [2] - 19:25, 20:22        38:10, 38:11, 38:12                                                perjury [1] - 3:21
                                                                   original [1] - 39:14
memorandum [1] - 17:15           needed [1] - 26:10                                                 permitted [2] - 17:25, 39:21
                                                                   osteo [1] - 10:18
mental [1] - 6:8                 Neff [16] - 4:15, 12:13, 12:16,                                    Person [68] - 19:25, 20:3,
                                                                   osteoarthritis [2] - 10:1,
mentate [1] - 11:6               15:7, 15:11, 16:20, 16:24,                                         20:9, 20:11, 20:13, 20:18,
                                                                   10:19
microphone [2] - 3:24, 7:7       20:3, 20:25, 22:4, 33:2,                                           20:22, 20:25, 21:4, 21:5,
                                                                   outside [8] - 13:5, 13:20,
might [4] - 7:9, 32:7, 38:13     37:18, 40:2, 41:15, 42:14,                                         21:7, 21:8, 21:15, 21:16,
                                                                   22:13, 28:3, 29:1, 34:1,
                                 44:7                                                               21:20, 22:1, 22:4, 22:5, 22:8,
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 71 of 73
                                                                                                                                   51

22:18, 22:21, 22:22, 23:6,         potential [1] - 39:16            promise [1] - 16:3                recess [1] - 4:14
23:7, 23:11, 23:13, 23:14,         power [1] - 45:5                 promises [1] - 43:17              recommends [1] - 39:25
23:18, 23:20, 23:25, 24:1,         practice [14] - 10:2, 13:5,      promote [1] - 38:11               record [4] - 3:11, 41:25,
24:3, 24:9, 24:10, 24:13,          13:21, 18:2, 18:3, 22:13,        properties [1] - 44:21            43:18, 45:21
24:17, 24:20, 25:1, 25:4,          25:2, 28:3, 29:1, 34:1, 34:25,   property [2] - 41:4, 41:7         recorded [1] - 22:10
25:6, 25:10, 25:11, 25:13,         40:24, 43:10, 44:25              prosecution [1] - 32:17           recordings [2] - 22:11, 22:17
25:14, 25:17, 25:20, 25:24,        prepared [1] - 1:24              protect [1] - 38:12               records [1] - 21:7
25:25, 26:2, 26:4, 26:6, 26:8,     preparing [1] - 15:1             protection [1] - 5:17             recruited [1] - 21:25
26:9, 26:12, 26:17, 27:1,          prescribe [4] - 6:14, 17:25,     prove [7] - 17:21, 29:20,         refer [1] - 27:7
28:2                               21:5, 24:10                      29:25, 34:8, 34:17, 35:3,         referrals [1] - 27:12
person [1] - 20:6                  prescribed [10] - 5:12, 6:20,    35:9                              referred [3] - 19:8, 19:11,
personal [1] - 41:4                18:10, 19:15, 19:22, 22:12,      provide [4] - 23:8, 38:7, 38:9,   24:12
personally [1] - 25:4              23:5, 23:13, 23:19, 24:25        38:10                             referring [2] - 19:20, 23:3
persuade [2] - 16:5, 16:9          prescribing [5] - 6:13, 8:1,     provided [6] - 24:24, 25:8,       refuse [1] - 20:14
pertinent [1] - 38:5               8:9, 23:10, 24:2                 33:2, 34:16, 38:24, 42:6          refused [2] - 21:4, 24:9
petition [1] - 32:23               prescription [22] - 10:23,       providers [2] - 18:8, 18:16       regarding [1] - 24:25
ph) [1] - 11:9                     18:6, 18:13, 18:18, 19:4,        provides [1] - 28:6               registered [1] - 17:24
pharmacy [1] - 24:18               19:9, 19:10, 19:18, 19:22,       provision [1] - 32:19             regular [1] - 9:25
Philadelphia [4] - 1:8, 1:16,      20:12, 21:13, 22:16, 22:24,      psoriasis [2] - 10:21, 11:4       reimbursement [1] - 19:5
2:4, 18:4                          23:14, 23:21, 23:22, 25:13,      psychiatrist [3] - 6:11, 6:23,    relating [1] - 32:17
phone [1] - 25:4                   25:25, 27:14, 27:18, 27:20,      7:17                              relatively [2] - 10:1, 12:2
physical [3] - 20:10, 25:12,       27:25                            psychologist [3] - 6:11,          relaxer [1] - 24:18
30:20                              prescriptions [5] - 21:6,        6:24, 7:4                         relaxers [2] - 18:14, 19:1
physically [1] - 12:1              21:21, 24:4, 24:21, 28:2         public [4] - 14:20, 34:14,        release [11] - 35:25, 36:4,
physician [6] - 5:8, 6:11,         presence [1] - 30:4              38:12, 40:16                      36:9, 36:10, 37:1, 37:8,
6:12, 21:4, 24:10, 45:1            present [3] - 31:3, 44:7,        punishment [1] - 38:9             37:11, 37:12, 39:6, 39:9,
pill [4] - 5:15, 19:16, 22:1       44:13                            purported [1] - 25:10             39:13
pill-seeking [2] - 19:16, 22:1     presented [2] - 23:11, 45:5      purportedly [1] - 25:3            released [2] - 39:2, 39:7
pills [3] - 5:11, 24:2, 24:12      presentence [4] - 33:20,         purpose [11] - 3:5, 13:6,         relevant [1] - 38:19
pinched [1] - 10:16                38:17, 38:18, 43:24              13:22, 18:2, 18:23, 21:6,         relief [1] - 32:23
plan [2] - 9:3, 34:14              pressure [5] - 5:14, 5:15,       22:14, 28:4, 29:2, 35:1,          RelyyT [2] - 20:15, 21:9
plea [43] - 3:6, 4:2, 4:4, 13:9,   7:19, 7:23, 23:7                 43:11                             remain [1] - 44:11
13:13, 13:15, 14:2, 14:11,         presumed [1] - 29:17             purposes [1] - 34:2               render [2] - 20:10, 23:17
15:4, 15:8, 15:11, 16:4,           presumption [4] - 44:4, 44:8,    pursue [1] - 14:5                 rendered [2] - 19:19, 22:16
16:12, 16:22, 17:6, 17:9,          45:11, 45:14                     pusher [1] - 23:1                 repeated [1] - 20:13
17:15, 28:7, 32:14, 32:22,         pretty [2] - 15:16, 17:2         quantities [1] - 18:12            report [4] - 33:20, 38:17,
32:23, 33:10, 33:17, 33:18,        previous [1] - 24:10             quazepam [5] - 19:3, 20:16,       38:18, 43:24
39:13, 39:20, 39:24, 40:13,        prison [5] - 23:4, 27:2, 39:3,   21:9, 35:8, 37:5                  reported [1] - 20:9
40:19, 40:23, 41:16, 41:23,        39:6, 39:7                       questions [10] - 3:16, 3:17,      Reporter [2] - 1:22, 45:24
41:24, 42:3, 42:11, 42:17,         private [3] - 14:20, 27:7,       3:20, 4:1, 4:7, 4:18, 10:7,       reporting [1] - 44:18
42:21, 43:6, 43:16, 43:17,         34:14                            15:13, 16:24, 42:21               represent [2] - 12:11, 32:4
43:18, 43:22                       privately [1] - 4:15             quote/unquote [1] - 24:11         representation [1] - 12:19
PLEA [1] - 1:5                     probation [1] - 43:25            radicular [1] - 10:12             represented [1] - 12:6
plead [14] - 4:6, 13:15, 16:6,     problem [2] - 10:10, 23:2        Rafe [1] - 11:9                   Representing [2] - 1:18, 2:6
16:10, 29:7, 29:12, 33:9,          proceed [1] - 17:20              raise [2] - 31:4, 32:22           request [1] - 25:25
33:16, 41:11, 41:12, 41:20,        proceeding [2] - 3:5, 17:10      RDR [2] - 1:21, 45:24             Requip [1] - 5:15
43:12, 43:15                       Proceedings [2] - 1:24,          read [5] - 5:23, 17:14, 17:15,    required [1] - 29:20
pleading [14] - 28:18, 28:20,      45:18                            22:19, 26:14                      requirements [1] - 44:18
28:24, 30:14, 32:9, 33:22,         proceedings [3] - 3:15, 12:7,    reading [1] - 26:22               reschedule [1] - 25:2
34:3, 34:7, 34:20, 35:2,           45:21                            reasonable [6] - 17:21,           respect [1] - 38:11
35:11, 39:16, 40:6, 40:12          proceeds [1] - 27:10             29:21, 31:4, 34:9, 35:3, 35:9     respectfully [1] - 28:5
pled [2] - 38:4, 38:10             producing [2] - 36:2, 36:24      reasonably [1] - 44:5             respond [1] - 4:17
policy [1] - 38:5                  professional [10] - 13:5,        rebut [1] - 44:7                  responded [1] - 24:5
poorly [1] - 23:4                  13:21, 18:1, 22:13, 28:3,        rebuttable [1] - 44:3             RESPONSE [1] - 3:4
pose [1] - 42:21                   29:1, 34:1, 34:25, 40:24,        receive [3] - 15:1, 25:17,        responsibility [1] - 14:24
posing [1] - 22:1                  43:10                            39:20                             restitution [5] - 13:25, 38:7,
position [1] - 14:20               profit [1] - 18:21               received [1] - 12:21              41:3, 41:4, 44:20
possess [1] - 40:17                profound [1] - 45:8              recent [1] - 5:5                  restless [3] - 5:16, 7:19, 9:24
possible [5] - 23:9, 40:4,         program [2] - 34:11, 34:14       recently [1] - 6:10               result [2] - 25:12, 43:16
40:20, 42:5, 43:20                 programs [1] - 22:15
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 72 of 73
                                                                                                                                 52

reverse [1] - 32:7                services [6] - 12:10, 19:19,     stocked [1] - 18:12               8:19, 8:21, 8:23, 9:1, 9:4,
review [4] - 14:9, 15:11,         22:16, 25:24, 34:12, 34:16       stolen [1] - 45:7                 9:7, 9:10, 9:13, 9:17, 9:21,
16:20, 38:19                      set [6] - 17:10, 32:13, 37:15,   Stollsteimer [2] - 10:11,         10:3, 10:6, 10:13, 10:17,
reviewed [1] - 38:2               38:1, 39:12, 43:25               10:19                             10:23, 11:1, 11:3, 11:7,
revoked [2] - 39:10, 39:14        several [1] - 18:25              stopped [1] - 7:4                 11:10, 11:14, 11:16, 11:18,
rice [1] - 23:3                   severe [3] - 38:23, 38:24,       Street [3] - 1:7, 1:16, 2:3       11:23, 12:1, 12:3, 12:5, 12:9,
rights [14] - 4:4, 14:7, 16:21,   39:24                            street [1] - 24:6                 12:11, 12:13, 12:15, 12:18,
32:15, 33:11, 38:2, 40:7,         shot [1] - 11:1                  subject [2] - 3:21, 44:3          12:21, 12:25, 13:9, 13:12,
40:9, 40:15, 41:10, 41:12,        shots [1] - 10:24                submits [1] - 28:5                14:9, 14:12, 15:3, 15:6,
42:7, 43:20                       show [1] - 21:7                  submitted [7] - 18:8, 19:5,       15:10, 15:13, 15:16, 15:19,
rise [1] - 3:7                    showing [3] - 22:12, 22:25,      21:12, 22:14, 27:4, 27:11,        15:23, 16:3, 16:8, 16:12,
risk [4] - 44:24, 45:3, 45:8,     24:4                             27:17                             16:15, 16:17, 16:20, 16:24,
45:15                             shows [1] - 45:11                submitting [1] - 19:17            17:2, 17:5, 17:8, 19:8, 19:12,
RMR [2] - 1:21, 45:24             shutting [1] - 24:16             subpoena [1] - 30:24              19:14, 20:2, 20:5, 20:24,
room [1] - 26:3                   sic [1] - 23:22                  subsequent [3] - 23:20,           21:2, 21:15, 21:18, 22:3,
safety [1] - 44:5                 side [1] - 23:10                 24:20, 26:1                       22:7, 22:19, 26:14, 26:18,
satisfied [8] - 12:18, 41:15,     sign [2] - 26:4, 26:9            substance [10] - 19:16,           26:20, 26:24, 27:19, 28:8,
41:17, 41:18, 41:19, 41:23,                                        21:22, 23:19, 35:4, 35:5,         28:12, 28:14, 28:17, 28:20,
                                  signature [1] - 16:15
42:3, 42:10                                                        35:6, 35:7, 36:8, 37:3, 44:3      28:24, 29:5, 29:9, 29:12,
                                  signed [6] - 16:12, 16:17,
satisfy [4] - 4:2, 4:3, 4:8,                                                                         29:16, 29:19, 29:24, 30:2,
                                  17:5, 17:6, 26:6, 38:2           substances [17] - 13:5,
44:19                                                                                                30:6, 30:9, 30:14, 30:18,
                                  significant [1] - 18:17          13:18, 13:20, 18:1, 18:7,
                                                                                                     30:23, 31:2, 31:6, 31:10,
Schedule [24] - 13:4, 13:18,      site [1] - 24:18                 18:15, 19:2, 20:17, 21:20,
                                                                                                     31:14, 31:17, 31:18, 31:21,
18:7, 18:14, 19:2, 19:16,         situational [2] - 8:22, 8:23     22:12, 28:1, 28:25, 34:1,
                                                                                                     31:24, 32:3, 32:6, 32:9,
20:16, 21:20, 21:22, 23:18,       sleep [4] - 6:21, 8:3, 8:8,      34:25, 36:6, 37:6, 43:9
                                                                                                     32:13, 32:21, 33:5, 33:9,
28:25, 33:25, 34:24, 36:6,        9:22                             substantial [2] - 45:9, 45:14
                                                                                                     33:14, 33:16, 33:22, 34:5,
36:7, 36:14, 36:17, 36:18,        social [2] - 6:12, 6:24          suggesting [1] - 43:1
                                                                                                     34:22, 35:13, 35:18, 35:20,
37:3, 37:4, 37:5                  sorry [7] - 7:6, 10:6, 10:13,    suggestion [1] - 31:11
                                                                                                     36:13, 36:16, 36:19, 36:21,
scheme [1] - 34:10                21:16, 26:21, 26:22, 36:21       Suite [2] - 1:15, 2:4
                                                                                                     37:14, 37:18, 37:21, 37:25,
school [3] - 4:24, 4:25, 5:1      sought [1] - 20:7                summarize [2] - 22:17, 22:19
                                                                                                     38:15, 38:22, 39:1, 39:5,
SCICCHITANO [1] - 1:15            special [7] - 35:14, 36:1,       summarized [2] - 15:20, 28:6
                                                                                                     39:9, 39:12, 39:19, 39:23,
seated [4] - 3:3, 3:14, 26:3,     36:5, 36:10, 37:2, 37:8,         summary [1] - 12:25
                                                                                                     40:2, 40:6, 40:11, 40:19,
43:14                             37:12                            supervised [11] - 35:25,
                                                                                                     40:23, 41:2, 41:6, 41:10,
second [6] - 20:2, 20:24,         specified [1] - 14:11            36:4, 36:9, 36:10, 37:1, 37:7,    41:15, 41:19, 41:23, 42:3,
22:3, 23:11, 34:12, 35:5          stable [1] - 11:12               37:11, 37:12, 39:6, 39:9,         42:10, 42:14, 42:20, 42:24,
Section [3] - 13:17, 13:19,       staff [1] - 19:11                39:13                             43:6, 43:14, 44:10, 44:12,
44:1                              stage [1] - 12:6                 supplement [1] - 17:17            44:15, 45:4
secure [2] - 34:18, 35:9          standards [1] - 27:25            supports [1] - 45:14              therapist [1] - 25:18
security [1] - 45:17              start [1] - 7:11                 Supreme [1] - 42:14               thinner [1] - 9:19
SEDACCA [1] - 2:2                 state [3] - 3:10, 13:12, 35:13   surgery [1] - 26:22               third [2] - 34:13, 35:6
see [1] - 15:3                    statement [1] - 3:21             swear [1] - 3:8                   Thomas [2] - 27:23, 28:1
seeing [1] - 7:3                  statements [1] - 38:5            sworn [2] - 3:9, 3:19             threat [2] - 44:25, 45:2
seeking [2] - 19:16, 22:1         STATES [2] - 1:1, 1:3            syndrome [1] - 10:12              threatened [1] - 16:8
selection [1] - 29:10             States [4] - 1:18, 13:17,        taxes [1] - 40:21                 threats [1] - 43:17
self [1] - 5:6                    13:19, 17:21                     term [3] - 39:6, 39:14, 39:17     three [6] - 8:20, 10:3, 16:21,
self-employed [1] - 5:6           status [1] - 40:24               terms [8] - 13:12, 13:14,         24:11, 34:17, 35:9
selling [1] - 44:21               Statute [1] - 44:1               14:2, 15:7, 15:19, 15:20,         three-page [1] - 16:21
sensory [1] - 11:6                statutory [6] - 32:24, 35:24,    39:10, 42:17                      throw [2] - 26:12, 26:17
sent [2] - 39:3, 39:5             36:3, 36:20, 36:24, 37:10        testify [9] - 20:1, 20:6, 27:4,   thrown [2] - 26:20, 27:1
sentence [21] - 14:8, 15:23,      steal [1] - 45:9                 27:15, 27:24, 30:4, 31:7,
                                                                                                     timely [1] - 14:25
32:16, 32:24, 33:6, 33:7,         stenographically [1] - 1:24      31:8, 31:12
                                                                                                     Title [2] - 13:16, 13:19
33:18, 35:24, 35:25, 36:3,        Stephen [1] - 27:23              testimony [1] - 31:4
                                                                                                     today [9] - 3:5, 28:18, 34:3,
36:8, 36:25, 37:6, 37:22,         still [1] - 41:12                The Court [192] - 3:2, 3:5,
                                                                                                     34:8, 34:20, 35:2, 35:11,
38:8, 38:16, 38:23, 38:24,        stimulation [1] - 25:14          3:14, 3:19, 3:24, 4:6, 4:10,
                                                                                                     40:12, 44:13
39:20, 39:25                      stipulation [4] - 14:17,         4:13, 4:17, 4:20, 4:22, 4:24,
                                                                                                     topical [2] - 18:13, 19:1
Sentencing [1] - 38:5             14:19, 14:20, 14:23              5:2, 5:4, 5:8, 5:10, 5:13,
                                                                                                     total [4] - 35:19, 37:9, 37:15,
sentencing [10] - 13:24,          stipulations [8] - 13:13,        5:18, 5:20, 5:22, 6:1, 6:4,
                                                                                                     39:16
14:3, 33:1, 33:19, 37:19,         14:12, 14:13, 14:16, 15:7,       6:7, 6:10, 6:18, 6:20, 6:23,
                                                                                                     totaling [1] - 27:17
38:6, 38:20, 42:25, 43:25,        15:19, 15:21, 15:24              7:2, 7:6, 7:11, 7:14, 7:16,
                                                                                                     totalling [1] - 21:12
44:23                             stock [1] - 18:20                7:19, 7:22, 7:24, 8:1, 8:4,
                                                                                                     tote [4] - 20:12, 20:20, 23:14,
serve [1] - 40:16                                                  8:6, 8:8, 8:11, 8:14, 8:16,
            Case 2:19-cr-00356-PD Document 79 Filed 07/23/20 Page 73 of 73
                                                                             53

24:22                             43:10
tramadol [7] - 19:3, 20:16,       utilizing [1] - 1:24
21:10, 23:15, 23:18, 35:7,        valsartan [2] - 5:14, 9:17
37:5                              valuable [1] - 40:15
Tramazole [1] - 23:22             variance [1] - 33:1
transcript [1] - 45:20            various [1] - 21:8
transcription [1] - 1:24          vast [3] - 45:7, 45:9, 45:13
travelers [1] - 25:8              verdict [1] - 32:1
Travelers [3] - 25:16, 25:19,     victims [2] - 38:7, 41:3
25:21                             videotape [1] - 22:10
treated [5] - 6:7, 6:23, 6:24,    violate [1] - 39:10
10:1, 11:11                       violated [1] - 40:9
treating [9] - 7:12, 9:11,        violation [2] - 13:16, 13:18
9:15, 10:8, 10:9, 10:12,          virtually [1] - 18:19
10:19, 10:21                      visit [1] - 24:20
treatment [3] - 20:7, 24:15,      visits [1] - 24:20
26:7                              voluntarily [2] - 4:3, 32:14
Tremfya [1] - 11:2                voluntary [2] - 41:20, 43:16
trial [20] - 15:1, 17:21, 20:1,   vote [1] - 40:15
29:16, 29:22, 30:2, 30:12,        waiting [1] - 26:2
30:23, 31:2, 31:6, 31:19,         waive [2] - 14:6, 33:10
31:24, 31:25, 32:11, 33:11,       waiver [2] - 32:17, 32:18
33:14, 34:9, 35:3, 41:12,         waiving [3] - 32:15, 40:7,
43:22                             43:21
tried [2] - 29:6, 29:13           Walnut [1] - 2:3
trust [1] - 14:20                 weeks [1] - 9:6
truth [1] - 3:22                  whispered [3] - 26:12, 26:17,
truthful [1] - 3:17               27:1
try [2] - 12:10, 20:13            white [1] - 23:3
turned [1] - 44:24                whole [1] - 9:14
two [13] - 6:25, 7:2, 7:3, 7:4,   wholesale [1] - 18:12
7:9, 9:5, 10:25, 21:20, 21:24,    William [2] - 9:25, 10:11
24:7, 24:22, 39:15                willingness [1] - 41:19
type [1] - 20:11                  wiretap [1] - 30:20
types [1] - 21:8                  wish [1] - 43:2
U.S [2] - 1:7, 1:14               withdraw [1] - 39:24
U.S.C [1] - 44:1                  witnesses [6] - 30:3, 30:7,
unanimously [1] - 31:22           30:10, 30:25, 31:3, 31:4
under [11] - 3:19, 6:11,          word [1] - 15:11
13:14, 18:3, 32:19, 33:1,         worker [2] - 6:12, 6:24
34:15, 38:24, 42:14, 43:7,        worth [1] - 24:6
44:1
                                  write [2] - 5:24, 22:24
undercover [3] - 22:1, 25:1,
                                  written [1] - 12:22
25:9
                                  year [4] - 6:25, 7:2, 16:17,
undergo [1] - 26:8
                                  37:7
UNITED [2] - 1:1, 1:3
                                  years [18] - 5:7, 7:3, 7:4, 7:9,
United [4] - 1:18, 13:16,         11:13, 35:25, 36:3, 36:8,
13:19, 17:21                      36:9, 36:25, 37:1, 37:6,
unnecessary [4] - 19:18,          37:10, 37:11, 39:15, 39:17
21:13, 22:15, 27:6                yourself [2] - 6:13, 31:15
untold [1] - 45:10
untruthfully [1] - 4:18
unwarranted [1] - 38:6
up [11] - 4:4, 30:15, 32:10,
32:15, 36:9, 37:1, 37:7,
37:11, 39:20, 41:12, 44:22
upstairs [1] - 24:14
upward [1] - 32:25
usual [8] - 13:5, 18:1, 22:13,
25:13, 29:1, 34:1, 34:25,
